 



EXHIBIT 10.58

SOLEXA, INC.

SECURITIES PURCHASE AGREEMENT

APRIL 21, 2005





 



--------------------------------------------------------------------------------



 



Table Of Contents

             
 
        Page  
ARTICLE 1
  AUTHORIZATION AND SALE OF COMMON SHARES AND WARRANTS     1  
1.1
  Authorization     1  
ARTICLE 2
  CLOSING DATES; DELIVERY     2  
2.1
  Closing Dates. Delivery     2  
ARTICLE 3
  REPRESENTATIONS AND WARRANTIES OF THE COMPANY     3  
3.1
  Organization and Standing     3  
3.2
  Corporate Power; Authorization     3  
3.3
  Issuance and Delivery of the Shares     4  
3.4
  SEC Documents; Financial Statements     4  
3.5
  Governmental Consents     4  
3.6
  No Material Adverse Change     4  
3.7
  Authorized Capital Stock     5  
3.8
  Litigation     5  
3.9
  Eligibility to Use Form S-3     5  
3.10
  Company not an “Investment Company.”     5  
3.11
  NASDAQ Compliance     5  
3.12
  Use of Proceeds     5  
3.13
  Brokers and Finders     5  
3.14
  No Directed Selling Efforts or General Solicitation     6  
3.15
  No Integrated Offering     6  
3.16
  Private Placement     6  
3.17
  Internal Accounting Controls     6  
3.18
  Intellectual Property     6  
3.19
  Questionable Payments     7  
3.20
  Transactions with Affiliates     7  
3.21
  Disclosure     7  
3.22
  Dilution; Sales By Purchasers     7  
ARTICLE 4
  REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASERS     8  
4.1
  Authorization     8  

-i-



--------------------------------------------------------------------------------



 



Table Of Contents
(CONTINUED)

             
 
        Page  
4.2
  Investment Experience     8  
4.3
  Investment Intent     8  
4.4
  Registration or Exemption Requirements     9  
4.5
  Dispositions     9  
4.6
  No Legal, Tax or Investment Advice     9  
4.7
  Confidentiality     9  
4.8
  Residency     9  
4.9
  Governmental Review     9  
4.10
  Legend     10  
4.11
  Foreign Investors     11  
ARTICLE 5
  CONDITIONS TO CLOSING OBLIGATIONS OF PURCHASERS     11  
5.1
  Representations and Warranties     11  
5.2
  Covenants     11  
5.3
  Certificates     11  
5.4
  Legal Opinion     12  
5.5
  Amended and Restated Company Support Agreement     12  
5.6
  Listing     12  
5.7
  Officer’s Certificate     12  
5.8
  Judgments     12  
5.9
  Secretary’s Certificate     12  
5.10
  Stop Orders     12  
5.11
  Stockholder Approval     12  
5.12
  Minimum Investment     12  
ARTICLE 6
  CONDITIONS TO CLOSING OBLIGATIONS OF COMPANY     13  
6.1
  Receipt of Payment     13  
6.2
  Representations and Warranties     13  
6.3
  Covenants     13  
6.4
  Delivery of Purchaser Questionnaire     13  
ARTICLE 7
  COVENANTS     13  
7.1
  Definitions     13  

-ii-



--------------------------------------------------------------------------------



 



Table Of Contents
(CONTINUED)

             
 
        Page  
7.2
  Registration Procedures and Expenses     14  
7.3
  Indemnification     16  
7.4
  Prospectus Delivery     18  
7.5
  Termination of Obligations     19  
7.6
  Reporting Requirements     19  
7.7
  Blue Sky     19  
7.8
  Stockholder Approval     19  
7.9
  Publicity     20  
ARTICLE 8
  RESTRICTIONS ON TRANSFERABILITY OF SECURITIES; COMPLIANCE WITH SECURITIES ACT
    20  
8.1
  Restrictions on Transferability     20  
8.2
  Instruction Sheet     20  
8.3
  Transfer of Securities     20  
8.4
  Purchaser Information     21  
8.5
  Material Non-Public Information     21  
ARTICLE 9
  MISCELLANEOUS     21  
9.1
  Termination     21  
9.2
  Waivers and Amendments     21  
9.3
  Broker’s Fee     22  
9.4
  Governing Law     22  
9.5
  Survival     22  
9.6
  Successors and Assigns     22  
9.7
  Entire Agreement     22  
9.8
  Notices, etc     22  
9.9
  Severability of this Agreement     22  
9.10
  Counterparts     23  
9.11
  Further Assurances     23  
9.12
  Currency     23  
9.13
  Waiver of Conflicts     23  
A.
  GENERAL INFORMATION     1  

-iii-



--------------------------------------------------------------------------------



 



Table Of Contents
(CONTINUED)

             
 
        Page  
B.
  SECURITIES HOLDINGS     1  
C.
  NASD QUESTIONS     5  

Exhibit A – Form of Warrant

Exhibit B – Form of Purchaser’s Questionnaire

Exhibit C – Form of Company Counsel Opinion

Exhibit D – Instruction Sheet

Exhibit E – Form of Purchaser’s Certificate of Subsequent Sale

Exhibit F – Form of Amended and Restated Company Support Agreement

-iv-



--------------------------------------------------------------------------------



 



SOLEXA, INC.

SECURITIES PURCHASE AGREEMENT

     This Securities Purchase Agreement (this “Agreement”) is made as of
April 21, 2005, by and among Solexa, Inc. , a Delaware corporation (the
“Company”) with its principal office at 25861 Industrial Boulevard, Hayward,
California 94545, and the individuals and entities identified on the signature
pages hereto (the “Purchasers”).

RECITALS

     Whereas, the Company has authorized the sale and issuance of the Common
Shares and the Warrants (each as defined herein);

     Whereas, the Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D, as promulgated by the SEC (as defined herein)
under the Securities Act (as defined herein);

     Whereas, at the First Closing (as defined herein), the Company desires to
sell, and each Purchaser desires severally, and not jointly, to purchase, the
Shares and the Warrants, each as indicated below such Purchaser’s name on the
applicable signature page of this Agreement upon the terms and conditions stated
in this Agreement and at the Second Closing (as defined herein), if Stockholder
Approval (as defined herein) is obtained, each Purchaser hereto desires
severally, and not jointly, to purchase, the Shares and the Warrants, each as
indicated below such Purchaser’s name on the applicable signature page of this
Agreement upon the terms and conditions stated in this Agreement;

     Whereas, concurrent with the execution and delivery of this Agreement, as a
material inducement to the Purchasers to enter into this Agreement, certain
principal stockholders of the Company are entering into Amended and Restated
Company Support Agreements, in the form attached hereto as Exhibit G; and

     Now, Therefore, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

ARTICLE 1

Authorization and Sale of Common Shares and Warrants

     1.1 Authorization. The Company has authorized (a) the sale and issuance of
up to eight million one hundred twenty five thousand (8,125,000) shares (the
“Common Shares”) of Company’s common stock, par value $0.01 per share (the
“Common Stock”) at a price per shares of four dollars ($4.00) and (b) the sale
and issuance of warrants, in the form attached hereto as Exhibit A, and in the
case of SF Capital Partners Ltd., Exhibit A-1 (the “Warrants”),

1.



--------------------------------------------------------------------------------



 



to purchase up to four million sixty two thousand five hundred two (4,062,502)
shares of the Common Stock, at a price per share of five dollars ($5.00) (the
“Warrant Price”) pursuant to this Agreement. The shares of Common Stock issuable
upon exercise of or otherwise pursuant to the Warrants are referred to herein as
the “Warrant Shares.” The Common Shares and the Warrant Shares are collectively
referred to herein as the “Shares.” The Shares and the Warrants are collectively
referred to herein as the “Securities.”

               (a) First Closing. Subject to the terms and conditions of this
Agreement, including without limitation, the conditions set forth in Article 5
and Article 6 of this Agreement (excluding Stockholder Approval in Section 7.8),
there shall be a closing at which the Company shall issue and sell, and each
Purchaser, shall severally, and not jointly, purchase, the number of shares of
Common Stock and the number of Warrants, in each case, in the respective amounts
indicated below such Purchaser’s name on the applicable signature page of this
Agreement, in exchange for the cash consideration set forth as the “First
Closing Purchase Price” indicated below such Purchaser’s name on the signature
page of this Agreement (the “First Closing”).

               (b) Second Closing. Subject to the terms and conditions of this
Agreement, including without limitation, the conditions set forth in Article 5
and Article 6 of this Agreement (including Stockholder Approval in Section 7.8),
at the Second Closing, there shall be a closing at which the Company shall issue
and sell, and each Purchaser, shall severally, and not jointly, purchase, the
number of shares of Common Stock and the number of Warrants, in each case, in
the respective amounts indicated below such Purchaser’s name on the signature
page of this Agreement, in exchange for the cash consideration set forth as the
“Second Closing Purchase Price” indicated below such Purchaser’s name on the
applicable signature page of this Agreement (the “Second Closing”).

ARTICLE 2

Closing Dates; Delivery

     2.1 Closing Dates. Delivery.

               (a) Location. The First Closing and Second Closing of the
purchase and sale of the Common Shares and Warrants hereunder (together, the
“Closings”) shall be held at the offices of Cooley Godward llp (“Cooley
Godward”), 3175 Hanover Street, Palo Alto, California 94304, or at such other
location upon which the Company and the Purchasers purchasing a majority of the
Common Shares at the applicable Closing shall agree, on the applicable Closing
Date.

               (b) First Closing. Subject to the satisfaction (or waiver) of the
conditions thereto set forth in Article 5 and Article 6 of this Agreement, on
the date hereof or at such other time and place upon which the Company and the
Purchasers purchasing a majority of the Common Shares at the First Closing shall
agree, the Company will deliver or cause to be delivered to each Purchaser, a
duly executed Warrant and a certificate representing the number of Common Shares
purchased by such Purchaser, registered in the Purchaser’s name as indicated

2.



--------------------------------------------------------------------------------



 



on the Stock Certificate Questionnaire in the form attached hereto as
Exhibit B-1. Such delivery shall be against payment of the purchase price
therefor by each such Purchaser as set forth as the “First Closing Purchase
Price” below their respective names on the signature page attached hereto by
wire transfer of immediately available funds to the Company in accordance with
the Company’s written wiring instructions. The date of the First Closing is
hereinafter referred to as the “First Closing Date.”

               (b) Second Closing. Subject to the satisfaction (or waiver) of
the conditions thereto set forth in Article 5 and Article 6 of this Agreement,
on the date one (1) business day following the Company’s receipt of the
Stockholder Approval (as defined herein), or at such other time and place upon
which the Company and the Purchasers purchasing a majority of the Common Shares
at the Second Closing shall agree, the Company will deliver or cause to be
delivered to each Purchaser, a duly executed Warrant and a certificate
representing the number of Common Shares purchased by such Purchaser, registered
in the Purchaser’s name as indicated on the Stock Certificate Questionnaire in
the form attached hereto as Exhibit B-1. Such delivery shall be against payment
of the purchase price therefor by each such Purchaser as set forth as the
“Second Closing Purchase Price” below their names on the signature page attached
hereto by wire transfer of immediately available funds to the Company in
accordance with the Company’s written wiring instructions. The date of the
Second Closing is hereinafter referred to as the “Second Closing Date.”

ARTICLE 3

Representations and Warranties of the Company

     Except as set forth on the Disclosure Schedule delivered by the Company to
the Purchasers herewith, the Company represents and warrants to the Purchasers
on and as of the date hereof and on the applicable Closing Date:

     3.1 Organization and Standing. The Company is a corporation duly organized
and validly existing under, and by virtue of, the laws of the State of Delaware
and is in good standing as a domestic corporation under the laws of said state.
The Company does not own or control any equity security or other interest of any
corporation, limited partnership or other business entity.

     3.2 Corporate Power; Authorization. The Company has all requisite legal and
corporate power and has taken all requisite corporate action to execute and
deliver this Agreement, to sell and issue the Common Shares and Warrants, to
issue the Warrant Shares upon exercise of the Warrants in accordance with the
terms of such Warrants, and to carry out and perform all of its obligations
under this Agreement. This Agreement constitutes, and upon execution and
delivery by the Company of the Warrants, the Warrants will constitute, legal,
valid and binding obligations of the Company, enforceable in accordance with
their respective terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization or similar laws relating to or affecting the
enforcement of creditors’ rights generally and (b) as limited by equitable
principles generally. The execution and delivery of this Agreement does not, and
the

3.



--------------------------------------------------------------------------------



 



performance of this Agreement and the compliance with the provisions hereof, the
issuance, sale and delivery of the Common Shares and the Warrants by the Company
will not materially conflict with, or result in a material breach or violation
of the terms, conditions or provisions of, or constitute a material default
under, or result in the creation or imposition of any material lien pursuant to
the terms of, the Amended and Restated Certificate of Incorporation, as amended
(the “Restated Certificate”) or Bylaws of the Company or any statute, law, rule
or regulation or any state or federal order, judgment or decree or any
indenture, mortgage, lease or other material agreement or instrument to which
the Company or any of its properties is subject.

     3.3 Issuance and Delivery of the Shares. When issued in compliance with the
provisions of this Agreement and the Restated Certificate, the Common Shares
will be validly issued, fully paid and nonassessable. Upon exercise of the
Warrants in accordance with the terms thereof, the Warrant Shares will be
validly issued, fully paid and nonassessable. The issuance and delivery of the
Common Shares and the Warrants is not subject to preemptive or any other similar
rights of the stockholders of the Company or any liens or encumbrances.

     3.4 SEC Documents; Financial Statements. The Company has filed in a timely
manner all documents that the Company was required to file with the Securities
and Exchange Commission (the “SEC”) under Sections 13, 14(a) and 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), during the
twelve (12) months preceding the date of this Agreement. As of their respective
filing dates, all documents filed by the Company with the SEC (the “SEC
Documents”) complied in all material respects with the requirements of the
Exchange Act or the Securities Act of 1933, as amended (the “Securities Act”),
as applicable. None of the SEC Documents as of their respective dates contained
any untrue statement of material fact or omitted to state a material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Documents (the
“Financial Statements”) comply as to form in all material respects with
applicable accounting requirements and with the published rules and regulations
of the SEC with respect thereto. The Financial Statements have been prepared in
accordance with generally accepted accounting principles consistently applied
and fairly present the consolidated financial position of the Company and any
subsidiaries at the dates thereof and the consolidated results of their
operations and consolidated cash flows for the periods then ended (subject, in
the case of unaudited statements, to normal, recurring adjustments or to the
extent that such unaudited statements do not include footnotes).

     3.5 Governmental Consents. No consent, approval, order or authorization of,
or registration, qualification, designation, declaration or filing with, any
federal, state, or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
this Agreement except for (a) compliance with the securities and blue sky laws
in the states in which the Common Shares and Warrants are offered and/or sold,
which compliance will be effected in accordance with such laws, (b) the filing
of the Registration Statement (as defined herein) and all amendments thereto
with the SEC as contemplated by Section 7.2 of this Agreement and (c) the filing
of the Nasdaq Market Notification Form with the Nasdaq SmallCap Market.

4.



--------------------------------------------------------------------------------



 



     3.6 No Material Adverse Change. Except as otherwise disclosed herein or in
the SEC Documents, since December 31, 2004, there have not been any changes in
the assets, liabilities, financial condition, business prospects or operations
of the Company from that reflected in the Financial Statements except changes in
the ordinary course of business which have not been, either individually or in
the aggregate, materially adverse.

     3.7 Authorized Capital Stock. The authorized capital stock of the Company
consists of (a) sixty million (60,000,0000) shares of Common Stock, $0.01 par
value, of which, as of April 19, 2005, seventeen million six hundred six
thousand four hundred seventy one (17,606,471) shares were outstanding, and
(b) two million (2,000,000) shares of Preferred Stock, $0.01 par value, none of
which shares is currently outstanding. Except as described on Schedule 3.7 of
the Disclosure Schedule, there are no outstanding warrants, options, convertible
securities or other rights, agreements or arrangements of any character under
which the Company is or may be obligated to issue any equity securities of any
kind and except as contemplated by this Agreement.

     3.8 Litigation. Except as disclosed in the SEC Documents, there are no
actions, suits proceedings or investigations pending or, to the best of the
Company’s knowledge, threatened against the Company or any of its properties
before or by any court or arbitrator or any governmental body, agency or
official in which there is a reasonable likelihood (in the judgment of the
Company) of an adverse decision that as the case may be, could have or
reasonably be expected to result in (i) a material adverse effect on the
legality, validity or enforceability of this Agreement or the Warrants, (ii) a
material adverse effect on the results of operations, assets, business,
prospects or financial condition of the Company and any subsidiaries, taken as a
whole, or (iii) a material adverse effect on the Company’s ability to perform in
any material respect on a timely basis its obligations under this Agreement or
the Warrants.

     3.9 Eligibility to Use Form S-3. The Company is eligible to use Form S-3
for the registration of its securities under the Securities Act which are
offered in transactions involving secondary offerings.

     3.10 Company not an “Investment Company.” The Company has been advised of
the rules and requirements under the Investment Company Act of 1940, as amended
(the “Investment Company Act”). The Company is not, and immediately after
receipt of payment for the Shares will not be, an “investment company” or an
entity “controlled” by an “investment company” within the meaning of the
Investment Company Act and shall conduct its business in a manner so that it
will not become subject to the Investment Company Act.

     3.11 NASDAQ Compliance. The Common Stock is registered pursuant to Section
12(g) of the Exchange Act and is listed on The Nasdaq Stock Market, Inc.
SmallCap Market (the “Nasdaq SmallCap Market”), and the Company has taken no
action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or de-listing the Common
Stock from the Nasdaq SmallCap Market, nor has the Company received any
notification that the SEC or the National Association of Securities Dealers,
Inc. (the “NASD”) is contemplating terminating such registration or listing.

5.



--------------------------------------------------------------------------------



 



     3.12 Use of Proceeds. The proceeds of the sale of the Common Shares and the
Warrants hereunder shall be used by the Company for the repayment of that
certain promissory note in the aggregate principal amount of three million
dollars ($3,000,000) issued in favor of Silicon Valley Bank, working capital and
general corporate purposes.

     3.13 Brokers and Finders. No person or entity will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or a Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company, other than SG Cowen & Co., LLC as lead
agent.

     3.14 No Directed Selling Efforts or General Solicitation. Neither the
Company nor any person or entity acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D) in
connection with the offer or sale of any of the Securities.

     3.15 No Integrated Offering. Neither the Company nor any of its Affiliates,
nor any person or entity acting on its or their behalf has, directly or
indirectly, made any offers or sales of any Company security or solicited any
offers to buy any security, under circumstances that would adversely affect
reliance by the Company on Section 4(2) for the exemption from registration for
the transactions contemplated hereby or would require registration of the
Securities under the Securities Act.

     3.16 Private Placement. The offer and sale of the Securities to the
Purchasers as contemplated hereby is exempt from the registration requirements
of the Securities Act

     3.17 Internal Accounting Controls. Except as described in the SEC Document,
the Company maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles, (iii) access to assets
is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

     3.18 Intellectual Property.

               (a) “Intellectual Property” shall mean patents, trademarks,
service marks, trade names, copyrights, trade secrets, licenses, information and
other proprietary rights and processes.

               (b) Except as disclosed in the SEC Documents and to the knowledge
of the Company, the Company owns or has the valid right to use all of the
Intellectual Property that is necessary for the conduct of the Company’s
business as currently conducted or as currently

6.



--------------------------------------------------------------------------------



 



proposed to be conducted as described in the SEC Documents, free and clear of
all material liens and encumbrances.

               (c) Except as disclosed in the SEC Documents, the conduct of the
Company’s business as currently conducted does not infringe or otherwise
conflict with (collectively, “Infringe”) any Intellectual Property rights of any
third party or any confidentiality obligation owed by the Company to a third
party, and, to the knowledge of the Company, the Intellectual Property and
confidential information of the Company are not being Infringed by any third
party.

               (d) Each employee, consultant and contractor of the Company who
has had access to confidential information of the Company that is necessary for
the conduct of Company’s business as currently conducted or as currently
proposed to be conducted has executed an agreement to maintain the
confidentiality of such confidential information and has executed appropriate
agreements that are substantially consistent with the Company’s standard forms
thereof.

     3.19 Questionable Payments. Neither the Company nor, to the knowledge of
the Company, any of its current or former stockholders, directors, officers,
employees, agents or other persons acting on behalf of the Company, has on
behalf of the Company or in connection with its business: (a) used any corporate
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses relating to political activity; (b) made any direct or indirect
unlawful payments to any governmental officials or employees from corporate
funds; (c) established or maintained any unlawful or unrecorded fund of
corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company; or (e) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment of any nature.

     3.20 Transactions with Affiliates. Except as disclosed in the SEC Documents
and as contemplated pursuant to this Agreement, none of the officers or
directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company or to a presently contemplated transaction (other than for services as
employees, officers and directors) that would be required to be disclosed
pursuant to Item 404 of Regulation S-K promulgated under the Securities Act.

     3.21 Disclosure. Except as disclosed on Schedule 3.21 of the Disclosure
Schedule, the information contained in the Exchange Act Documents as of the date
hereof and as of the applicable Closing Date, did not and shall not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. For purposes herein,
“Exchange Act Documents” are the documents filed by the Company under the
Exchange Act, since the end of its most recently completed fiscal year through
the date hereof, including, without limitation, its most recent report on Form
10-K. The Company confirms that, neither the Company nor, to the Company’s
knowledge, any other person acting on its behalf has provided any of the
Purchasers or their agents or counsel with any information that constitutes or
would reasonably be expected to constitute material, non-public information
other than to those Purchasers listed on Schedule 5.5 or Purchasers who have
executed a written agreement

7.



--------------------------------------------------------------------------------



 



regarding the confidentiality and use of such information. The Company
acknowledges and agrees that no Purchaser makes or has made any representations
or warranties with respect to the transactions contemplated hereby other than
those specifically set forth in Article IV hereof.

     3.22 Dilution; Sales By Purchasers. The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock, which dilution may be substantial under certain market conditions.
The Company further acknowledges that its obligations under this Agreement and
the Warrant, including without limitation its obligation to issue the Warrant,
are unconditional and absolute and not subject to any right of set off,
counterclaim, delay or reduction, regardless of the effect of any such dilution
or any claim the Company may have against any Purchaser and regardless of the
dilutive effect that such issuance may have on the ownership of the other
stockholders of the Company. Anything in this Agreement or elsewhere herein to
the contrary notwithstanding (except for Section 4.5 hereof and pursuant to
those certain Amended and Restated Support Agreements, dated as of the date
hereof), it is understood and agreed by the Company (i) that none of the
Purchasers have been asked by the Company to agree, nor has any Purchaser
agreed, to desist from purchasing or selling, long and/or short, securities of
the Company, or “derivative” securities based on securities issued by the
Company or to hold the Securities for any specified term; (ii) that future open
market or other transactions by any Purchaser, including short sales, and
specifically including, without limitation, short sales or “derivative”
transactions, before or after the closing of this or future private placement
transactions, may negatively impact the market price of the Company’s
publicly-traded securities; (iii) that any Purchaser, and counter parties in
“derivative” transactions to which any such Investor is a party, directly or
indirectly, presently may have a “short” position in the Common Stock, and
(iv) that each Purchaser shall not be deemed to have any affiliation with or
control over any arm’s length counter-party in any “derivative” transaction.

ARTICLE 4

Representations, Warranties and Covenants of the Purchasers

     Each Purchaser hereby severally, and not jointly, represents and warrants
to the Company on and as of the date hereof and on the applicable Closing Date:

     4.1 Authorization. Purchaser represents and warrants to the Company that:
(a) Purchaser has all requisite legal and corporate or other power and capacity
and has taken all requisite corporate or other action to execute and deliver
this Agreement, to purchase the Common Shares and the Warrants to be purchased
by it and to carry out and perform all of its obligations under this Agreement;
and (b) this Agreement constitutes the legal, valid and binding obligation of
such Purchaser, enforceable in accordance with its terms, except (i) as limited
by applicable bankruptcy, insolvency, reorganization or similar laws relating to
or affecting the enforcement of creditors’ rights generally and (ii) as limited
by equitable principles generally.

8.



--------------------------------------------------------------------------------



 



     4.2 Investment Experience. Purchaser is an “accredited investor” as defined
in Rule 501(a) under the Securities Act. Purchaser is aware of the Company’s
business affairs and financial condition and has had access to and has acquired
sufficient information about the Company to reach an informed and knowledgeable
decision to acquire the Common Shares and the Warrants. Purchaser has such
business and financial experience as is required to give it the capacity to
protect its own interests in connection with the purchase of the Common Shares
and Warrants.

     4.3 Investment Intent. Purchaser is purchasing the Common Shares and the
Warrants for its own account as principal, for investment purposes only, and not
with a present view to, or for, resale, distribution or fractionalization
thereof, in whole or in part, within the meaning of the Securities Act, other
than as contemplated by Article 7. Purchaser understands that its acquisition of
the Common Shares and the Warrants has not been registered under the Securities
Act or registered or qualified under any state securities law in reliance on
specific exemptions therefrom, which exemptions may depend upon, among other
things, the bona fide nature of Purchaser’s investment intent as expressed
herein. Purchaser has completed or caused to be completed the Purchaser
Questionnaire attached hereto as Exhibit C for use in preparation of the
Registration Statement, and the responses provided therein shall be true and
correct as of the applicable Closing Date and will be true and correct as of the
effective date of the Registration Statement. Purchaser, in connection with its
decision to purchase the Common Shares and the Warrants, has relied solely upon
the SEC Documents and the representations and warranties of the Company
contained herein. Purchaser will not, directly or indirectly, offer, sell,
pledge, transfer or otherwise dispose of (or solicit any offers to buy, purchase
or otherwise acquire or take a pledge of) any of the Securities except in
compliance with the Securities Act, and the rules and regulations promulgated
thereunder.

     4.4 Registration or Exemption Requirements. Purchaser further acknowledges
and understands that the Securities may not be resold or otherwise transferred
except in a transaction registered under the Securities Act or unless an
exemption from such registration is available.

     4.5 Dispositions. Purchaser will not, prior to the effectiveness of the
Registration Statement (as defined below), if then prohibited by law or
regulation: (a) sell, offer to sell, solicit offers to buy, dispose of, loan,
pledge or grant any right with respect to (collectively, a “Disposition”) the
Securities; or (b) engage in any hedging or other transaction which is designed
or could reasonably be expected to lead to or result in a Disposition of
Securities by such Purchaser or an affiliate. In addition, Purchaser agrees that
for so long as it owns any Common Shares, it will not enter into any short sale
of Shares executed at a time when the Purchaser has no equivalent offsetting
long position in the Common Shares. For purposes of determining whether the
Purchaser has an equivalent offsetting long position in the Common Shares,
shares that the Purchaser is entitled to receive within sixty (60) days (whether
pursuant to contract or upon conversion or exercise of convertible securities)
will be included as if held long by the Purchaser.

     4.6 No Legal, Tax or Investment Advice. Purchaser understands that nothing
in this Agreement or any other materials presented to Purchaser in connection
with the purchase and

9.



--------------------------------------------------------------------------------



 



sale of the Common Shares and the Warrants constitutes legal, tax or investment
advice. Purchaser has consulted such legal, tax and investment advisors as it,
in its sole discretion, has deemed necessary or appropriate in connection with
its purchase of the Common Shares and the Warrants.

     4.7 Confidentiality. Purchaser will hold in confidence all information
concerning this Agreement and the placement of the Securities hereunder until
the earlier of such time as (a) the Company has made a public announcement
concerning the Agreement and the placement of the Securities hereunder or
(b) this Agreement is terminated.

     4.8 Residency. Purchaser’s principal executive offices are in the
jurisdiction set forth immediately below Purchaser’s name on the applicable
signature page attached hereto.

     4.9 Governmental Review. Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Shares or the
Warrants.

     4.10 Legend. Purchaser understands that, until such time as the
Registration Statement has been declared effective or the Securities may be sold
pursuant to Rule 144 under the Securities Act without any restriction as to the
number of securities as of a particular date that can then be immediately sold,
the Securities may bear a restrictive legend in substantially the following form
(and a stop transfer order may be placed against transfer of the certificates
for the Shares):

     “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES OR IN ANY OTHER JURISDICTION. THE SECURITIES
REPRESENTED HEREBY MAY NOT BE OFFERED, SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES
LAWS UNLESS OFFERED, SOLD OR TRANSFERRED PURSUANT TO AN AVAILABLE EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THOSE LAWS.”

               (a) The Company agrees that following the effectiveness of the
Registration Statement or at such time as such legend is no longer required
under this Section 4.10, it will, no later than three business days following
the delivery by an Purchaser to the Company or the Company’s transfer agent of a
certificate representing Common Shares or Warrant Shares, as applicable, issued
with a restrictive legend and a signed and completed notice of sale in
substantially the form of Exhibit E attached hereto (such third Trading Day, the
“Legend Removal Date”), deliver or cause to be delivered to such Purchaser a
certificate representing such shares that is free from any legend referring to
the Securities Act. The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that

10.



--------------------------------------------------------------------------------



 



enlarge the restrictions on transfer set forth in this Section. Certificates for
Securities subject to legend removal hereunder shall be transmitted by the
transfer agent of the Company to the Purchasers by crediting the account of the
Purchaser’s prime broker with the Depository Trust Company System. All costs and
expenses related to the removal of the legends and the reissuance of any
Securities shall be borne by the Company.

               (b) In addition to such Purchaser’s other available remedies, the
Company shall pay to a Purchaser, in cash, as partial liquidated damages and not
as a penalty, for each $1,000 of Common Shares (or Warrant Shares underlying a
Warrant tendered for legend removal) (based on the VWAP of the Common Stock on
the date such Securities are submitted to the Company’s transfer agent)
delivered for removal of the restrictive legend together with a signed and
completed notice of sale in substantially the form of Exhibit E attached hereto
and subject to Section 4.10(a), $10 per Trading Day (increasing to $15 per
Trading Day 5 Trading Days after such damages have begun to accrue) for each
Trading Day after the Legend Removal Date until such certificate is delivered
without a legend referring to the Securities Act. Nothing herein shall limit
such Purchaser’s right to pursue actual damages for the Company’s failure to
deliver certificates representing any Securities as required by the Agreement,
and such Purchaser shall have the right to pursue all remedies available to it
at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief, without the necessity of showing economic
loss and without any bond or other security being required..

               (c) Each Purchaser, severally and not jointly with the other
Purchasers, agrees that the removal of the restrictive legend from certificates
representing Securities as set forth in this Section 4.10 is predicated upon the
Company’s reliance that the Purchaser will sell any Securities pursuant to
either the registration requirements of the Securities Act, including any
applicable prospectus delivery requirements, or an exemption therefrom.

     4.11 Foreign Investors. If Purchaser is not a United States person (as
defined by Section 7701(a)(30) of the Internal Revenue Code of 1986, as
amended), Purchaser hereby represents that it has satisfied itself as to the
full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Common Shares and the Warrants or any use of
this Agreement, including (a) the legal requirements within its jurisdiction for
the purchase of the Common Shares and the Warrants, (b) any foreign exchange
restrictions applicable to such purchase or acquisition, (c) any government or
other consents that may need to be obtained, and (d) the income tax and other
tax consequences, if any, that may be relevant to the purchase, holding,
redemption, sale or transfer of the Securities. Purchaser’s subscription and
payment for and continued beneficial ownership of the Securities will not
violate any applicable securities or other laws of Purchaser’s jurisdiction.

11.



--------------------------------------------------------------------------------



 



ARTICLE 5

Conditions to Closing Obligations of Purchasers

     Each Purchaser’s obligation to purchase the Common Shares and the Warrants
at the relevant Closing is, at the option of such Purchaser, subject to the
fulfillment or waiver as of the relevant Closing Date of the following
conditions:

     5.1 Representations and Warranties. The representations and warranties made
by the Company in Article 3 hereof qualified as to materiality shall be true and
correct at all times prior to and on the applicable Closing Date, except to the
extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and correct as
of such earlier date, and the representations and warranties made by the Company
in Article 3 hereof not qualified as to materiality shall be true and correct in
all material respects at all times prior to and on the applicable Closing Date,
except to the extent any such representation or warranty expressly speaks as of
an earlier date, in which case such representation or warranty shall be true and
correct in all material respects as of such earlier date.

     5.2 Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the applicable Closing
Date shall have been performed or complied with in all material respects.

     5.3 Certificates. The Company shall have delivered to the Purchasers duly
executed certificates for the Common Shares and the Warrants (in such
denominations as set forth below each Purchaser’s name on the applicable
signature page attached hereto.

     5.4 Legal Opinion. The Purchasers shall have received on the applicable
Closing Date an opinion of Cooley Godward, counsel for the Company, dated the
applicable Closing Date, in substantially the form of Exhibit C.

     5.5 Amended and Restated Company Support Agreement. An Amended and Restated
Company Support Agreement, in the form of Exhibit F shall have been executed by
the Company and each of the entities set forth on Schedule 5.5.

     5.6 Listing. The Company shall have complied with all requirements with
respect to the listing of the Shares on the Nasdaq SmallCap Market, except for
such requirements not required until after the issuance of the Shares, such
requirements to be complied with promptly after the applicable Closing.

     5.7 Officer’s Certificate. The Company shall have delivered a Certificate,
executed on behalf of the Company by its Chief Executive Officer or its Chief
Financial Officer, dated as of the applicable Closing Date, certifying to the
fulfillment of the conditions specified in Sections 5.1 and 5.2.

     5.8 Judgments. No judgment, writ, order, injunction, award or decree of or
by any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or

12.



--------------------------------------------------------------------------------



 



by any governmental authority, shall have been issued, and no action or
proceeding shall have been instituted by any governmental authority, enjoining
or preventing the consummation of the transactions contemplated hereby.

     5.9 Secretary’s Certificate. The Company shall have delivered a
Certificate, executed on behalf of the Company by its Secretary or Chief
Financial Officer, dated as of the applicable Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the issuance of the Securities,
certifying the current versions of the Restated Certificate and Bylaws of the
Company and certifying as to the signatures and authority of persons signing
this Agreement and related documents on behalf of the Company.

     5.10 Stop Orders. No stop order or suspension of trading shall have been
imposed by the Nasdaq SmallCap Market, the SEC or any other governmental
regulatory body with respect to public trading in the Common Stock.

     5.11 Stockholder Approval. In the case of the Second Closing, the Company
shall have obtained Stockholder Consent prior to the 120th day following the
date hereof.

     5.12 Minimum Investment. In the case of the Second Closing, the Company
shall have received an aggregate gross proceeds of at least thirty million
dollars ($30,000,000) from the Purchasers at the First Closing and Second
Closing.

ARTICLE 6

Conditions to Closing Obligations of Company

     The Company’s obligation to sell and issue the Common Shares and the
Warrants at the relevant Closing is, at the option of the Company, subject to
the fulfillment or waiver of the following conditions:

     6.1 Receipt of Payment. The Purchasers shall have delivered payment of the
purchase price to the Company for the Common Shares and the Warrants being
issued at the applicable Closing.

     6.2 Representations and Warranties. The representations and warranties made
by the Purchasers in Article 4 hereof qualified as to materiality shall be true
and correct at all times prior to and on the applicable Closing Date, except to
the extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and correct as
of such earlier date, and, the representations and warranties made by the
Purchasers in Article 4 hereof not qualified as to materiality shall be true and
correct in all material respects at all times prior to and on the applicable
Closing Date, except to the extent any such representation or warranty expressly
speaks as of an earlier date, in which case such representation or warranty
shall be true and correct in all material respects as of such earlier date.

13.



--------------------------------------------------------------------------------



 



     6.3 Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Purchasers on or prior to the applicable
Closing Date shall have been performed or complied with in all material
respects.

     6.4 Delivery of Purchaser Questionnaire. The Company shall have received
from each Purchaser a fully completed Purchaser Questionnaire in the form
attached hereto as Exhibit B prior to the Second Closing for the Company’s use
in preparing the Registration Statement pursuant to Article 7 below; provided,
however, in the event that the Second Closing does not take place, such
Purchaser Questionnaire shall have been received from each Purchaser within ten
(10) days following notification by the Company of the filing of such
Registration Statement.

ARTICLE 7

Covenants

     7.1 Definitions. For the purpose of this Article 7:

               (a) the term “Registration Statement” shall mean any registration
statement required to be filed by Section 7.2 below, and shall include any
preliminary prospectus, final prospectus, exhibit or amendment included in or
relating to such registration statements; and

               (b) the term “Registrable Shares” shall mean all of the Common
Shares issued pursuant to this Agreement and the Warrant Shares issuable upon
exercise of the Warrants issued pursuant to this Agreement.

     7.2 Registration Procedures and Expenses. The Company shall:

               (a) use its best efforts to file a Registration Statement with
the SEC within ten (10) days following the Second Closing Date, but in no event
after the date that is eighty (80) days after the First Closing Date (the
“Filing Date”), to register the Registrable Shares and shares of the Common
Stock listed on Schedule 7.2 attached hereto on Form S-3 under the Securities
Act (providing for shelf registration of such Registrable Shares and shares of
the Common Stock listed on Schedule 7.2 under SEC Rule 415) or on such other
form which is appropriate to register such Registrable Shares for resale from
time to time by the Purchasers; provided, however, if a Registration Statement
covering the Registrable Shares is not filed with the SEC on or prior to the
Filing Date, the Company will make payments to each Holder, as liquidated
damages and not as a penalty, in an amount equal to one percent (1%) of the
aggregate amount invested by such Holder (the amount invested by a Holder shall
include the purchase price of the Common Shares acquired by such Holder and
shall exclude any amount attributable to the Warrants acquired by such Holder
pursuant to the Agreement) for each 30 day period (or a portion thereof)
following the date by which such Registration Statement should have been filed
for which no Registration Statement is filed with respect to the Registrable
Securities;

14.



--------------------------------------------------------------------------------



 



               (b) use its best efforts, subject to receipt of necessary
information from the Purchasers, to cause any such Registration Statement filed
pursuant to Section 7.2(a) above to become effective as promptly after filing of
such Registration Statement as practicable but in any event by the date that is
one hundred (100) days following the First Closing Date; provided, however, that
in the event that a Registration Statement is reviewed by the SEC, then such
date shall be the date that is one hundred fifty (150) days following the First
Closing Date. If (i) the Company fails to file with the SEC a request for
acceleration in accordance with Rule 461 promulgated under the Securities Act,
within five business days of the date that the Company is notified (orally or in
writing, whichever is earlier) by the SEC that a Registration Statement will not
be “reviewed,” or is not subject to further review, or (ii) the Registration
Statement has not been declared effective by the appropriate date in the
preceding sentence, then the Company will make payments to each Holder, as
liquidated damages and not as a penalty, in an amount equal to one percent (1%)
of the aggregate amount invested by such Holder (the amount invested by a Holder
shall include the purchase price of the Shares acquired by such Holder and shall
exclude any amount attributable to the Warrants acquired by such Holder pursuant
to the Purchase Agreement) for each thirty (30) day period (or a portion
thereof) following the date by which such Registration Statement should have
been effective as described above had the Company used its best efforts to have
the Registration Statement declared effective;

               (c) prepare and file with the SEC such amendments and supplements
to such Registration Statement and the prospectus used in connection therewith
as may be necessary to keep such Registration Statement continuously effective
until termination of such obligation as provided in Section 7.6 below, subject
to the Company’s right to suspend pursuant to Section 7.5;

               (d) furnish to each Purchaser (and to each underwriter, if any,
of such Registrable Shares) such number of copies of prospectuses in conformity
with the requirements of the Securities Act and such other documents as the
Purchasers may reasonably request, in order to facilitate the public sale or
other disposition of all or any of the Registrable Shares by the Purchasers,
including a copy of the prospectus to be furnished to each Purchaser pursuant to
Section 7.2(g);

               (e) file such documents as may be required of the Company for
normal securities law clearance for the resale of the Registrable Shares in such
states of the United States as may be reasonably requested by each Purchaser;
provided, however, that the Company shall not be required in connection with
this paragraph (e) to qualify as a foreign corporation or execute a general
consent to service of process in any jurisdiction;

               (f) upon notification by the SEC that that the Registration
Statement will not be reviewed or is no longer subject to further review and
comments by the SEC, the Company shall within five business days request
acceleration of such Registration Statement such that it becomes effective at
5:00 p.m. New York Time on the date that effectiveness is requested (the
“Effective Date”);

15.



--------------------------------------------------------------------------------



 



     (g) deliver to each Purchaser, by 9:00 a.m. New York time on the day
following the Effective Date, without charge, an electronic copy of each
prospectus or prospectuses (including each form of prospectus) and each
amendment or supplement thereto. The Company hereby consents to the use of such
prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the Registrable Securities
covered by such prospectus and any amendment or supplement thereto;

     (h) advise each Purchaser promptly:

                         (i) of the effectiveness of the Registration Statement
or any post-effective amendments thereto;

                         (ii) of any request by the SEC for amendments to the
Registration Statement or amendments to the prospectus or for additional
information relating thereto;

                         (iii) of the issuance by the SEC of any stop order
suspending the effectiveness of the Registration Statement under the Securities
Act or of the suspension by any state securities commission of the qualification
of the Registrable Shares for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes; and

                         (iv) of the existence of any fact and the happening of
any event that makes any statement of a material fact made in the Registration
Statement, the prospectus and amendment or supplement thereto, or any document
incorporated by reference therein, untrue, or that requires the making of any
additions to or changes in the Registration Statement or the prospectus in order
to make the statements therein not misleading;

               (i) use its best efforts to cause all Registrable Shares to be
listed on each securities exchange, if any, on which equity securities by the
Company are then listed;

               (j) bear all expenses in connection with the procedures in
paragraphs (a) through (g) of this Section 7.2 and the registration of the
Registrable Shares on such Registration Statement and the satisfaction of the
blue sky laws of such states; and

               (k) otherwise use commercially reasonable efforts to make
available to its security holders no later than the Availability Date (as
defined below), an earnings statement covering a period of at least twelve
(12) months, beginning after the effective date of each Registration Statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act, including Rule 158 promulgated thereunder (for the purpose of
this subsection 7.2(i), “Availability Date” means the 45th day following the end
of the fourth fiscal quarter after the fiscal quarter that includes the
effective date of such Registration Statement, except that, if such fourth
fiscal quarter is the last quarter of the Company’s fiscal year, “Availability
Date” means the 90th day after the end of such fourth fiscal quarter).

16.



--------------------------------------------------------------------------------



 



     7.3 Indemnification.

               (a) The Company agrees to indemnify and hold harmless each
Purchaser, the partners, members, officers and directors of each Purchaser and
each person, if any, who controls such Purchaser within the meaning of the
Securities Act or the Exchange Act, from and against any losses, claims, damages
or liabilities to which they may become subject (under the Securities Act or
otherwise) insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon, any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading or arise out of any failure by the Company to fulfill any undertaking
included in the Registration Statement and the Company will, as incurred,
reimburse such Purchaser, partner, member, officer, director or controlling
person for any legal or other expenses reasonably incurred in investigating,
defending or preparing to defend any such action, proceeding or claim; provided,
however, that the Company shall not be liable in any such case to the extent
that such loss, claim, damage or liability (collectively, “Loss”) arises out of,
or is based upon, an untrue statement or omission or alleged untrue statement or
omission made in such Registration Statement in reliance upon and in conformity
with written information furnished to the Company by or on behalf of such
Purchaser, partner, member, officer, director or controlling person specifically
for use in preparation of the Registration Statement or any breach of this
Agreement by such Purchaser; and provided further, however, that the Company
shall not be liable to any Purchaser of Registrable Shares (or any partner,
member, officer, director or controlling person of such Purchaser) to the extent
that any such Loss is caused by an untrue statement or omission or alleged
untrue statement or omission made in any preliminary prospectus if either (i)(A)
such Purchaser failed to send or deliver a copy of the final prospectus with or
prior to the delivery of written confirmation of the sale by such Purchaser to
the person asserting the claim from which such Loss resulted and (B) the final
prospectus corrected such untrue statement or omission, (ii) (X) such untrue
statement or omission is corrected in an amendment or supplement to the
prospectus and (Y) having previously been furnished by or on behalf of the
Company with copies of the prospectus as so amended or supplemented, such
Purchaser thereafter fails to deliver such prospectus as so amended or
supplemented, with or prior to the delivery of written confirmation of the sale
of a Registrable Share to the person asserting the claim from which such Loss
resulted or (iii) such Purchaser sold Registrable Shares in violation of such
Purchaser’s covenant contained in Section 7.5 of this Agreement.

     (b) Each Purchaser, severally and not jointly, agrees to indemnify and hold
harmless the Company (and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, each officer of the Company who signs the Registration Statement and each
director of the Company), from and against any losses, claims, damages or
liabilities to which the Company (or any such officer, director or controlling
person) may become subject (under the Securities Act or otherwise), insofar as
such losses, claims, damages or liabilities (or actions or proceedings in
respect thereof) arise out of, or are based upon, any breach of this Agreement
by such Purchaser or any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement

17.



--------------------------------------------------------------------------------



 



or any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading in each case, on the
effective date thereof, if, and to the extent, such untrue statement or omission
or alleged untrue statement or omission was made in reliance upon and in
conformity with written information furnished by or on behalf of such Purchaser
specifically for use in preparation of the Registration Statement, and such
Purchaser will reimburse the Company (and each of its officers, directors or
controlling persons) for any legal or other expenses reasonably incurred in
investigating, defending or preparing to defend any such action, proceeding or
claim; provided, however, that in no event shall any indemnity under this
Section 7.4(b) be greater in amount than the dollar amount of the proceeds (net
of the amount of any damages such Purchaser has otherwise been required to pay
by reason of such untrue statement or omission or alleged untrue statement or
omission) received by such Purchaser upon the sale of the Registrable Securities
included in the Registration Statement giving rise to such indemnification
obligation.

               (c) Promptly after receipt by any indemnified person of a notice
of a claim or the beginning of any action in respect of which indemnity is to be
sought against an indemnifying person pursuant to this Section 7.4, such
indemnified person shall notify the indemnifying person in writing of such claim
or of the commencement of such action, and, subject to the provisions
hereinafter stated, in case any such action shall be brought against an
indemnified person and such indemnifying person shall have been notified
thereof, such indemnifying person shall be entitled to participate therein, and,
to the extent that it shall wish, to assume the defense thereof, with counsel
reasonably satisfactory to such indemnified person. After notice from the
indemnifying person to such indemnified person of its election to assume the
defense thereof, such indemnifying person shall not be liable to such
indemnified person for any legal expenses subsequently incurred by such
indemnified person in connection with the defense thereof; provided, however,
that if there exists or shall exist a conflict of interest that would make it
inappropriate in the reasonable judgment of the indemnified person for the same
counsel to represent both the indemnified person and such indemnifying person or
any affiliate or associate thereof, the indemnified person shall be entitled to
retain its own counsel at the expense of such indemnifying person; provided,
further, that no indemnifying person shall be responsible for the fees and
expense of more than one separate counsel for all indemnified parties. The
indemnifying party shall not settle an action without the consent of the
indemnified party, which consent shall not be unreasonably withheld.

               (d) If after proper notice of a claim or the commencement of any
action against the indemnified party, the indemnifying party does not choose to
participate, then the indemnified party shall assume the defense thereof and
upon written notice by the indemnified party requesting advance payment of a
stated amount for its reasonable defense costs and expenses, the indemnifying
party shall advance payment for such reasonable defense costs and expenses (the
“Advance Indemnification Payment”) to the indemnified party. In the event that
the indemnified party’s actual defense costs and expenses exceed the amount of
the Advance Indemnification Payment, then upon written request by the
indemnified party, the indemnifying party shall reimburse the indemnified party
for such difference; in the event that the Advance

18.



--------------------------------------------------------------------------------



 



Indemnification Payment exceeds the indemnified party’s actual costs and
expenses, the indemnified party shall promptly remit payment of such difference
to the indemnifying party.

               (e) If the indemnification provided for in this Section 7.4 is
held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any losses, claims, damages or liabilities referred to
herein, the indemnifying party, in lieu of indemnifying such indemnified party
thereunder, shall to the extent permitted by applicable law contribute to the
amount paid or payable by such indemnified party as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and of the indemnified
party on the other, as well as any other relevant equitable considerations;
provided, that in no event shall any contribution by an indemnifying party
hereunder be greater in amount than the dollar amount of the proceeds (net of
the amount of any damages such indemnifying party has otherwise been required to
pay by reason of such untrue statement or omission or alleged untrue statement
or omission) received by such indemnifying party upon the sale of the
Registrable Securities included in the Registration Statement giving rise to
such indemnification obligation.

     7.4 Prospectus Delivery. Each Purchaser hereby covenants with the Company
not to make any sale of the Registrable Shares without complying with
Section 8.3. The Purchaser acknowledges that there may be times when the Company
must suspend the use of the prospectus forming a part of the Registration
Statement until such time as an amendment to the Registration Statement has been
filed by the Company and declared effective by the SEC, or until such time as
the Company has filed an appropriate report with the SEC pursuant to the
Exchange Act. The Purchaser hereby covenants that it will not sell any
Registrable Shares pursuant to said prospectus during the period commencing at
the time at which the Company gives the Purchaser notice of the suspension of
the use of said prospectus and ending at the time the Company gives the
Purchaser notice that the Purchaser may thereafter effect sales pursuant to said
prospectus; provided that such suspension periods shall in no event exceed
thirty (30) days in any twelve (12) month period and that, in the good faith
judgment of the Company’s Board of Directors, the Company would, in the absence
of such delay or suspension hereunder, be required under state or federal
securities laws to disclose any corporate development, a potentially significant
transaction or event involving the Company, or any negotiations, discussions, or
proposals directly relating thereto, in either case the disclosure of which
would reasonably be expected to have a material adverse effect upon the Company
or its stockholders; provided further, that the Company may suspend the use of
the prospectus forming a part of the Registration Statement to the extent
necessary to file any post-effective amendment to the Registration Statement in
order to amend the table of selling stockholders within the Registration
Statement to reflect transfers of the Securities pursuant to Sections 8.3(a) and
8.3(b). If, after the Registration Statement has been declared effective by the
SEC, sales cannot be made pursuant to such Registration Statement, except as
excused pursuant to this Section 7.4, then the Company will make pro rata
payments to each Holder, as liquidated damages and not as a penalty, in an
amount equal to one (1%) of the aggregate amount invested by such Holder (the
amount invested by a Holder shall include the purchase price of the Shares
acquired by such Holder and shall exclude any amount attributable to the
Warrants acquired by such Holder pursuant to the

19.



--------------------------------------------------------------------------------



 



Purchase Agreement) for each thirty (30) day period following the date sales
cannot be made pursuant to such Registration Statement after it has been
declared effective.

     7.5 Termination of Obligations. The obligations of the Company pursuant to
Section 7.2 hereof shall cease and terminate upon the earlier to occur of
(a) such time as all of the Registrable Shares have been resold, (b) such time
as all of the Registrable Shares may be resold in a three-month period pursuant
to Rule 144(k), or (c) the fifth anniversary of later of the First Closing Date
or Second Closing Date.

     7.6 Reporting Requirements.

               (a) With a view to making available the benefits of certain rules
and regulations of the SEC that may at any time permit the sale of the
Securities to the public without registration or pursuant to a registration
statement on Form S-3, the Company agrees to use its best efforts to:

                         (i) make and keep public information available, as
those terms are understood and defined in Rule 144 under the Securities Act;

                         (ii) file with the SEC in a timely manner all reports
and other documents required of the Company under the Securities Act and the
Exchange Act; and

                         (iii) so long as any of the Purchasers own Registrable
Shares, to furnish to such Purchaser upon request (A) a written statement by the
Company as to whether it is in compliance with the reporting requirements of
Rule 144, the Securities Act and the Exchange Act, or whether it is qualified as
a registrant whose securities may be resold pursuant to SEC Form S-3, and (B) a
copy of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company.

     7.7 Blue Sky. The Company shall obtain and maintain all necessary blue sky
law permits and qualifications, or secured exemptions therefrom, required by any
state for the offer and sale of Securities.

     7.8 Stockholder Approval. Promptly following the First Closing Date, the
Company shall take all action necessary to call the annual meeting of its
stockholders (the “Annual Stockholders Meeting”) and seek the approval of the
Company’s stockholders for, among other matters, the authorization and issuance
of the Common Shares and Warrants at the Second Closing and the issuance of the
Warrant Shares upon exercise of such Warrants in compliance with Rule 4350(i) of
the Marketplace Rules of the NASD (the “Stockholder Approval”), to the extent
required by The Nasdaq Stockmarket, Inc. In connection therewith, the Company
will promptly prepare and file with the SEC proxy materials (including a proxy
statement and form of proxy) for use at the Annual Stockholders Meeting and,
promptly after receiving clearance from the SEC, shall promptly mail such proxy
materials to the stockholders of the Company.

20.



--------------------------------------------------------------------------------



 



     7.9 Publicity. The Company shall, on or before 9:30 a.m. New York City time
on the first business day following the date hereof, issue a press release
disclosing the material terms of the transactions contemplated hereby.

ARTICLE 8

Restrictions on Transferability of Securities;
Compliance with Securities Act

     8.1 Restrictions on Transferability. The Securities shall not be
transferable in the absence of a registration under the Securities Act or an
exemption therefrom. The Company shall be entitled to give stop transfer
instructions to its transfer agent with respect to the Securities in order to
enforce the foregoing restrictions.

     8.2 Instruction Sheet. Each certificate representing Registrable Shares
shall bear the Instruction Sheet attached hereto as Exhibit D (in addition to
any legends required under applicable securities laws).

8.3 Transfer of Securities.

               (a) Each Purchaser hereby covenants with the Company not to make
any sale of the Securities except:

                         (i) in accordance with the Registration Statement, in
which case Purchaser covenants to comply with the requirement of delivering a
current prospectus; or

                         (ii) in accordance with Rule 144, in which case
Purchaser covenants to comply with Rule 144; or

                         (iii) (A) If the transferee has agreed in writing to be
bound by the terms of this Agreement, (B) such Purchaser shall have notified the
Company of the proposed disposition and shall have furnished the Company with a
detailed statement of the circumstances surrounding the proposed disposition and
(C) if reasonably requested by the Company, such Purchaser shall have furnished
the Company with an opinion of counsel, reasonably satisfactory to the Company,
that such disposition will not require registration of such shares under the
Securities Act.

               (b) Notwithstanding the provisions of subsection (a) above, no
such restriction shall apply to a transfer by a Purchaser that is (i) a
partnership transferring to its partners or former partners in accordance with
partnership interests, (ii) a corporation transferring to a wholly-owned
subsidiary or a parent corporation that owns all of the capital stock of the
Purchaser, (iii) a limited liability company transferring to its members or
former members in accordance with their interest in the limited liability
company or (iv) an individual transferring to the Purchaser’s family member or
trust for the benefit of an individual Purchaser; provided that in each case the
transferee will agree in writing to be subject to the terms of this Agreement to
the same extent as if he were an original Purchaser hereunder.

21.



--------------------------------------------------------------------------------



 



               (c) Purchaser further acknowledges and agrees that, if a
Purchaser is selling the Securities using the prospectus forming a part of the
Registration Statement, such Securities are not transferable on the books of the
Company unless the certificate evidencing such Securities is submitted to the
Company’s transfer agent and a separate certificate executed by an officer of,
or other person duly authorized by, the Purchaser in the form attached hereto as
Exhibit E is submitted to Cooley Godward.

     8.4 Purchaser Information. Each Purchaser covenants that it will promptly
notify the Company of any changes in the information set forth in the
Registration Statement regarding such Purchaser or such Purchaser’s “Plan of
Distribution.

     8.5 Material Non-Public Information. Except with respect to those
Purchasers listed on Schedule 5.5 hereof, the Company covenants and agrees that
neither it nor any other person acting on its behalf will provide any Purchaser
or its agents or counsel with any information that the Company believes
constitutes material non-public information, unless either prior thereto such
Purchaser shall have executed a written agreement regarding the confidentiality
and use of such information. The Company understands and confirms that each
Purchaser shall be relying on the foregoing representations in effecting
transactions in securities of the Company.

ARTICLE 9

Miscellaneous

     9.1 Termination.

               (a) This Agreement may be terminated and the sale and purchase of
the Common Shares and the Warrants abandoned at any time prior to the First
Closing, by written notice of any individual Purchaser if the First Closing has
not occurred within five (5) business days of the date hereof (other than as a
result of the failure on the part of the party giving such notice of termination
to perform its covenants and obligations under this Agreement in all material
respects); provided, however, that the abandonment of the sale and purchase of
the Common Shares and the Warrants shall be applicable only to such Purchaser
providing such written notice.

               (b) If this Agreement is terminated pursuant to this Section 9.1
all further obligations of the parties shall terminate; provided, however, that
(i) no party shall be relieved of any liability arising from any breach by such
party of any provision of this Agreement and (ii) the parties shall, in all
events, remain bound by and continue to be subject to the provisions set forth
in this Article 9.

     9.2 Waivers and Amendments. With the exception of Article 7 hereof, the
terms of this Agreement may be waived or amended with the written consent of the
Company and each Purchaser. With respect to Article 7 hereof, with the written
consent of the Company and the

22.



--------------------------------------------------------------------------------



 



record holders of a majority in interest of the Registrable Shares issued or
issuable hereunder, the terms of this Agreement may be waived or amended and any
such amendment or waiver shall be binding upon the Company and all holders of
Registrable Shares.

     9.3 Broker’s Fee. Each Purchaser acknowledges that the Company intends to
pay a fee in respect of the sale of the Securities to SG Cowen & Co., LLC as
sole agent. Each of the parties to this Agreement represents that, on the basis
of any actions and agreements by it, there are no other brokers or finders
entitled to compensation in connection with the sale of Securities to the
Purchasers.

     9.4 Governing Law. This Agreement shall be governed in all respects by and
construed in accordance with the laws of the State of California without any
regard to conflicts of laws principles.

     9.5 Survival. The representations, warranties, covenants and agreements
made in this Agreement shall survive any investigation made by the Company or
the Purchasers and the Closing.

     9.6 Successors and Assigns. The provisions hereof shall inure to the
benefit of, and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties to this Agreement. Upon a permitted transfer of a
Purchaser’s Securities on the books of the Company in accordance with the terms
of Sections 8.3(a)(iii) or 8.3(b), the Purchaser may assign this Agreement to
the permitted transferee upon prior written notice to the Company. Except as set
forth in the previous sentence, no Purchaser shall assign this Agreement without
the prior written consent of the Company.

     9.7 Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
thereof.

     9.8 Notices, etc. All notices and other communications required or
permitted under this Agreement shall be in writing and may be delivered in
person, by telecopy, overnight delivery service or registered or certified
United States mail, addressed to the Company or the Purchasers, as the case may
be, at their respective addresses set forth on the applicable signature pages
hereto, or at such other address as the Company or the Purchasers shall have
furnished to the other party in writing. All notices and other communications
shall be effective upon the earlier of actual receipt thereof by the person to
whom notice is directed or (a) in the case of notices and communications sent by
personal delivery or telecopy, one business day after such notice or
communication arrives at the applicable address or was successfully sent to the
applicable telecopy number, (b) in the case of notices and communications sent
by overnight delivery service, at noon (local time) on the second business day
following the day such notice or communication was sent, and (c) in the case of
notices and communications sent by United States mail, seven days after such
notice or communication shall have been deposited in the United States mail.

23.



--------------------------------------------------------------------------------



 



     9.9 Severability of this Agreement. If any provision of this Agreement
shall be judicially determined to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

     9.10 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

     9.11 Further Assurances. Each party to this Agreement shall do and perform
or cause to be done and performed all such further acts and things and shall
execute and deliver all such other agreements, certificates, instruments and
documents as the other party hereto may reasonably request in order to carry out
the intent and accomplish the purposes of this Agreement and the consummation of
the transactions contemplated hereby.

     9.12 Currency. All references to “dollars” or “$” in this Agreement shall
be deemed to refer to United States dollars.

     9.13 Waiver of Conflicts. Each party to this Agreement acknowledges that
legal counsel for the Company, Cooley Godward, has in the past and may continue
in the future to perform legal services for one or more of the Purchasers or
their affiliates in matters unrelated to the transactions contemplated by this
Agreement, including, but not limited to, the representation of the Purchasers
in matters of a similar nature to the transactions contemplated herein. Each
party to this Agreement hereby: (a) acknowledges that they have had an
opportunity to ask for and have obtained information relevant to such
representation, including disclosure of the reasonably foreseeable adverse
consequences of such representation; (b) acknowledges that with respect to the
transactions contemplated herein, Cooley Godward has represented the Company and
not any individual Purchaser or any individual stockholder, director or employee
of the Company; and (c) gives its informed consent to Cooley Godward’s
representation of the Company in the transactions contemplated by this
Agreement.

24.



--------------------------------------------------------------------------------



 



     The foregoing agreement is hereby executed as of the date first above
written.

            Solexa, Inc. , a Delaware corporation
      By:   /s/ John West               Name:  John West             Title: CEO 
   

Signature Page To Securities Purchase Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Purchase Agreement or
caused its duly authorized officers to execute this Purchase Agreement as of the
date first above written.

                              IF AN INDIVIDUAL:       IF A CORPORATION,
PARTNERSHIP,                     TRUST, ESTATE OR OTHER ENTITY:        
 
                                            (Signature)       Prothro Family
Limited Partnership, Ltd.                 Print name of entity                  
        (Printed Name)       By:   /s/ J.H. Cullum Clark                      

          Name:   J.H. Cullum Clark      

                           

          Title:   Managing General Partner      

                           
 
                                    Texas/USA                                  
Print jurisdiction of organization of entity        
 
                            Address:       Address:                 Prothro
Family Limited Partnership, Ltd.                                   2626 Cole
Avenue, Suite 200                                   Dallas, TX 75204            
             

Signature Page to Securities Purchase Agreement



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Purchase Agreement or
caused its duly authorized officers to execute this Purchase Agreement as of the
date first above written.

                              IF AN INDIVIDUAL:       IF A CORPORATION,
PARTNERSHIP,                     TRUST, ESTATE OR OTHER ENTITY:        
 
                                            (Signature)       Cimarron
Biomedical Equity Master Fund, L.P.                                   Print name
of entity                           (Printed Name)       By:   /s/ J.H. Cullum
Clark                          

          Name:   J.H. Cullum Clark      

                           

          Title:   General Partner for GP, Cimarron      

              Biomedical Equity Fund, L.P.            

                           
 
                                    Cayman Islands                              
    Print jurisdiction of organization of entity        
 
                            Address:       Address:                 c/o Cimarron
Biomedical Investors, L.P.                                   2626 Cole Avenue,
Suite 200                                   Dallas, TX 75204                    
     

Signature Page to Securities Purchase Agreement





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Purchase Agreement or
caused its duly authorized officers to execute this Purchase Agreement as of the
date first above written.

                              IF AN INDIVIDUAL:       IF A CORPORATION,
PARTNERSHIP,                     TRUST, ESTATE OR OTHER ENTITY:                
          (Signature)       UBS O’Connor LLC F/B/O                 O’Connor
PIPES Corporate Strategies Master                   Limited                    
              Print name of entity                         (Printed Name)      
By:   /s/ George Locasto                      

          Name:   George Locasto      

                           

          Title:   Managing director      

                           
 
                                    Cayman Islands                              
    Print jurisdiction of organization of entity        
 
                            Address:       Address:                 UBS O’Connor
LLC                                   One North Wacker Drive - 32nd Floor      
                            Chicago, IL 60606                          

Signature Page to Securities Purchase Agreement





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Purchase Agreement or
caused its duly authorized officers to execute this Purchase Agreement as of the
date first above written.

                              IF AN INDIVIDUAL:       IF A CORPORATION,
PARTNERSHIP,                     TRUST, ESTATE OR OTHER ENTITY:                
          (Signature)       Nite Capital LP                                  
Print name of entity        
 
                                            (Printed Name)       By:   /s/ Keith
A Goodman                      

          Name:   Keith A. Goodman      

                           

          Title:   Manager of the General Partner      

                           
 
                                    Delaware                                  
Print jurisdiction of organization of entity        
 
                            Address:       Address:                 Nite Capital
LP                                   100 E. Cook Avenue #201                    
              Libertyville, IL 60048                          

Signature Page to Securities Purchase Agreement





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Purchase Agreement or
caused its duly authorized officers to execute this Purchase Agreement as of the
date first above written.

                              IF AN INDIVIDUAL:       IF A CORPORATION,
PARTNERSHIP,                     TRUST, ESTATE OR OTHER ENTITY:        
 
                                              (Signature)       SRB Greenway
Capital (QP), L.P.                 By: SRB Management, L.P., General Partner    
            By: BC Advisors, L.L.C., General Partner                            
      Print name of entity        
 
                                              (Printed Name)       By:   /s/
Steven R. Becker                      

          Name:   Steven R. Becker      

                           

          Title:   Member      

                           
 
                                                      Print jurisdiction of
organization of entity        
 
                            Address:       Address:                 SRB Greenway
Capital (QP), L.P.                                   3000 Crescent Court,
Suite 1111                                   Dallas, TX 75201                  
       

Signature Page to Securities Purchase Agreement





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Purchase Agreement or
caused its duly authorized officers to execute this Purchase Agreement as of the
date first above written.

                              IF AN INDIVIDUAL:       IF A CORPORATION,
PARTNERSHIP,                     TRUST, ESTATE OR OTHER ENTITY:                
          (Signature)       SRB Greenway Capital, L.P.                 By: SRB
Management, L.P., General Partner                 By: BC Advisors, L.L.C.,
General Partner                                   Print name of entity        
 
                                            (Printed Name)       By:   /s/
Steven R. Becker                      

          Name:   Steven R. Becker      

                           

          Title:   Member      

                           
 
                                                      Print jurisdiction of
organization of entity        
 
                            Address:       Address:                 SRB Greenway
Capital, L.P.                                   3000 Crescent Court, Suite 1111
                                  Dallas, TX 75201                          

Signature Page to Securities Purchase Agreement





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Purchase Agreement or
caused its duly authorized officers to execute this Purchase Agreement as of the
date first above written.

                              IF AN INDIVIDUAL:       IF A CORPORATION,
PARTNERSHIP,                    TRUST, ESTATE OR OTHER ENTITY:        
 
                           
 
                            (Signature)       SRB Greenway Offshore Operating
Fund, L.P.                 By: SRB Management, L.P., General Partner            
    By: BC Advisors, L.L.C., General Partner                                  
Print name of entity        
 
                           
 
                            (Printed Name)       By:   /s/ Steven R. Becker    
                 

          Name:   Steven R. Becker      

                           

          Title:   Member      

                           
 
                                                      Print jurisdiction of
organization of entity        
 
                            Address:       Address:                 SRB Greenway
Offshore Operating Fund, L.P.                                   3000 Crescent
Court, Suite 1111                                   Dallas, TX 75201            
             

Signature Page to Securities Purchase Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Purchase Agreement or
caused its duly authorized officers to execute this Purchase Agreement as of the
date first above written.

                              IF AN INDIVIDUAL:       IF A CORPORATION,
PARTNERSHIP,                     TRUST, ESTATE OR OTHER ENTITY:        
 
                                              (Signature)       Omnicron Master
Trust                                   Print name of entity        
 
                                              (Printed Name)       By:   /s/
Bruce Bernstein                      

          Name:   Bruce Bernstein      

                           

          Title:   Managing Partner      

                           
 
                                                      Print jurisdiction of
organization of entity        
 
                            Address:       Address:                 Omnicron
Capital, L.P.                                   650 Fifth Avenue, 24th Floor    
                              New York, NY 10019                          

Signature Page to Securities Purchase Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Purchase Agreement or
caused its duly authorized officers to execute this Purchase Agreement as of the
date first above written.

                              IF AN INDIVIDUAL:       IF A CORPORATION,
PARTNERSHIP,                    TRUST, ESTATE OR OTHER ENTITY:        
 
                           
 
                            (Signature)       Special Situations Private Equity
Fund, L.P.                                   Print name of entity        
 
                           
 
                            (Printed Name)       By:   /s/ Austin Mance        
             

          Name:   Austin Mance      

                           

          Title:   Managing Director      

                           
 
                                                      Print jurisdiction of
organization of entity        
 
                            Address:       Address:                 Special
Situations Private Equity Fund, L.P.                                   153 East
53rd Street, 55th Floor                                   New York, NY 10022    
                     

Signature Page to Securities Purchase Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Purchase Agreement or
caused its duly authorized officers to execute this Purchase Agreement as of the
date first above written.

                      IF AN INDIVIDUAL:       IF A CORPORATION, PARTNERSHIP,    
       TRUST, ESTATE OR OTHER ENTITY:
/s/ Paul M. Bruckman
                   
(Signature)
                                      Print name of entity
Paul M. Bruckman
                   
(Printed Name)
      By:                          

          Name:        

                   

          Title:        

                   
 
                                      Print jurisdiction of organization of
entity
 
                    Address:       Address:
P.O. Box 998
                 
Mobile, AL 36601
                 
 
                             

Signature Page to Securities Purchase Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Purchase Agreement or
caused its duly authorized officers to execute this Purchase Agreement as of the
date first above written.

                      IF AN INDIVIDUAL:       IF A CORPORATION, PARTNERSHIP,    
       TRUST, ESTATE OR OTHER ENTITY:
/s/ Anthony Montagu
                   
(Signature)
                                      Print name of entity
Anthony Montagu
                   
(Printed Name)
      By:                          

          Name:        

                   

          Title:        

                   
 
                                      Print jurisdiction of organization of
entity
 
                    Address:       Address:
c/o Indian Rock Corporation
                             
P.O. box 2606
                             
Greenwich, CT 06836
                   

Signature Page to Securities Purchase Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Purchase Agreement or
caused its duly authorized officers to execute this Purchase Agreement as of the
date first above written.

                      IF AN INDIVIDUAL:       IF A CORPORATION, PARTNERSHIP,    
       TRUST, ESTATE OR OTHER ENTITY:
/s/ Andrew Rockefeller
                   
(Signature)
                                      Print name of entity
Andrew Rockefeller
                   
(Printed Name)
      By:                          

          Name:        

                   

          Title:        

                   
 
                                      Print jurisdiction of organization of
entity
 
                    Address:       Address:
c/o Indian Rock Corporation
                             
P.O. Box 2606
                             
Greenwich, CT 06836
                             

Signature Page to Securities Purchase Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Purchase Agreement or
caused its duly authorized officers to execute this Purchase Agreement as of the
date first above written.

                      IF AN INDIVIDUAL:       IF A CORPORATION, PARTNERSHIP,    
       TRUST, ESTATE OR OTHER ENTITY:
/s/ Charles Murphy
                   
(Signature)
                                      Print name of entity
Charles Murphy
                   
(Printed Name)
      By:                          

          Name:        

                   

          Title:        

                   
 
                                      Print jurisdiction of organization of
entity
 
                   
Address:
      Address   :        
27 Taylor Road
                             
Mount Kisco, NY 10549
                             
 
                             

Signature Page to Securities Purchase Agreement





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Purchase Agreement or
caused its duly authorized officers to execute this Purchase Agreement as of the
date first above written.

                              IF AN INDIVIDUAL:       IF A CORPORATION,
PARTNERSHIP,                   TRUST, ESTATE OR OTHER ENTITY:          
(Signature)       Enable Growth Partners                                   Print
name of entity        
 
                            (Printed Name)       By:   /s/ Mitch Levine        
             

          Name:   Mitch Levine      

                           

          Title:   Managing Partner      

                           
 
                                    Delaware                                  
Print jurisdiction of organization of entity        
 
                            Address:       Address:                 Enable
Growth Partners                                   One Ferry Building, Suite 255
                                  San Francisco, CA 94111                      
   

Signature Page to Securities Purchase Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Purchase Agreement or
caused its duly authorized officers to execute this Purchase Agreement as of the
date first above written.

                              IF AN INDIVIDUAL:       IF A CORPORATION,
PARTNERSHIP,                    TRUST, ESTATE OR OTHER ENTITY:        
 
                            (Signature)       Enable Opportunity Partners      
                            Print name of entity        
 
                           
 
                            (Printed Name)       By:   /s/ Mitch Levine        

          Name:   Mitch Levine      

          Title:   Managing Partner      
 
                                    Delaware                                  
Print jurisdiction of organization of entity           Address:       Address:  
              Enable Opportunity Partners                                   One
Ferry Building, Suite 255                                   San Francisco, CA
94111                          

Signature Page to Securities Purchase Agreement

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Purchase Agreement or
caused its duly authorized officers to execute this Purchase Agreement as of the
date first above written.

              IF AN INDIVIDUAL:   IF A CORPORATION, PARTNERSHIP,  TRUST, ESTATE
OR OTHER ENTITY:
 
           
 
            (Signature)   ValueAct Capital Master Fund, L.P.     Print name of
entity  
 
            (Printed Name)   By:   /s/ George F. Hamel, Jr.          

      Name:   George F. Hamel, Jr.

      Title:   Managing Member of General

          Partner, VA Partners, LLC
 
                British Virgin Islands           Print jurisdiction of
organization of entity
 
            Address:   Address:     ValueAct Capital Master Fund, L.P.     435
Pacific Avenue, 4th Floor     San Francisco, CA 94133

Signature Page to Securities Purchase Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Purchase Agreement or
caused its duly authorized officers to execute this Purchase Agreement as of the
date first above written.

              IF AN INDIVIDUAL:   IF A CORPORATION, PARTNERSHIP, TRUST, ESTATE
OR OTHER ENTITY:
 
           
 
            (Signature)   Capital Ventures International     By:   Heights
Capital Management, Inc.         its Authorizing Agent     Print name of entity
 
           

            (Printed Name)   By:   /s/ Martin Kobinger          

      Name:   Martin Kobinger

      Title:   Investment Manager
 
                      Print jurisdiction of organization of entity
 
           
Address:
  Address:             Capital Ventures International     101 California Street,
Suite 3250     San Francisco, CA 94111

Signature Page to Securities Purchase Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Purchase Agreement or
caused its duly authorized officers to execute this Purchase Agreement as of the
date first above written.

              IF AN INDIVIDUAL:   IF A CORPORATION, PARTNERSHIP, TRUST, ESTATE
OR OTHER ENTITY:
 
           

            (Signature)   SF Capital Partners LTD.     Print name of entity
 
           
 
            (Printed Name)   By:   /s/ Brian H. Davidson          

      Name:   Brian H. Davidson

      Title:   Authorized Signatory
 
                British Virgin Islands           Print jurisdiction of
organization of entity
 
           
Address:
  Address:             SF Capital Partners, LTD     c/o Stark Offshore
Management, LLC     3600 South Lake Drive     St. Francis, Wisconsin 53235

Signature Page to Securities Purchase Agreement

 



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the undersigned has executed this Purchase Agreement
or caused its duly authorized officers to execute this Purchase Agreement as of
the date first above written.

             
IF AN INDIVIDUAL:
  IF A CORPORATION, PARTNERSHIP,
 
  TRUST, ESTATE OR OTHER ENTITY:
 
           

--------------------------------------------------------------------------------

           
(Signature)
  Oxford Bioscience Partners IV L.P.
 
  By:   OBP Management IV L.P.
 
      its General Partner
 
       
 
  Print name of entity
 
           

--------------------------------------------------------------------------------

           
(Printed Name)
  By:   /s/ Jonathan J. Fleming
 
       

      Name:   Jonathan J. Fleming

           

      Title:   General Partner

           
 
           
 
  Delaware
 
   
 
  Print jurisdiction of organization of entity
 
           
Address:
  Address:        
 
  Oxford Biosciences Partners
 
   
 
  222 Berkeley Street, Suite 1650
 
   
 
  Boston, MA 02116
 
   

 



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the undersigned has executed this Purchase Agreement
or caused its duly authorized officers to execute this Purchase Agreement as of
the date first above written.

             
IF AN INDIVIDUAL:
  IF A CORPORATION, PARTNERSHIP,
 
  TRUST, ESTATE OR OTHER ENTITY:
 
           

--------------------------------------------------------------------------------

           
(Signature)
  MRNA Fund II L.P.
 
  By:   OBP Management IV L.P.
 
      its General Partner
 
       
 
  Print name of entity
 
           

--------------------------------------------------------------------------------

           
(Printed Name)
  By:   /s/ Jonathan J. Fleming
 
       

      Name:   Jonathan J. Fleming

           

      Title:   General Partner

           
 
           
 
  Delaware
 
   
 
  Print jurisdiction of organization of entity
 
           
Address:
  Address:        
 
  Oxford Biosciences Partners
 
   
 
  222 Berkeley Street, Suite 1650
 
   
 
  Boston, MA 02116
 
   

 



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the undersigned has executed this Purchase Agreement
or caused its duly authorized officers to execute this Purchase Agreement as of
the date first above written.

             
IF AN INDIVIDUAL:
  IF A CORPORATION, PARTNERSHIP,
 
  TRUST, ESTATE OR OTHER ENTITY:
 
           

--------------------------------------------------------------------------------

           
(Signature)
  Schroder Ventures International
 
  Life Sciences Fund II L.P.1
 
   
 
  Print name of entity
 
           

--------------------------------------------------------------------------------

           
(Printed Name)
  By:   /s/ Gary Carr
 
       

      Name:   Gary Carr

           

      Title:   Director and Vice President

           
 
           
 
  By:   /s/ Douglas Mello
 
       

      Name:   Douglas Mello

           

      Title:   Secretary

           
 
           
 
  of Schroder Venture Managers Inc. as General Partner
 
           
 
  Delaware
 
   
 
  Print jurisdiction of organization of entity
 
           
Address:
  Address:
 
  c/o 22 Church Street
 
   
 
  Hamilton HM 11
 
   
 
  Bermuda
 
   

 



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the undersigned has executed this Purchase Agreement
or caused its duly authorized officers to execute this Purchase Agreement as of
the date first above written.

             
IF AN INDIVIDUAL:
  IF A CORPORATION, PARTNERSHIP,
 
  TRUST, ESTATE OR OTHER ENTITY:
 
           

--------------------------------------------------------------------------------

           
(Signature)
  Schroder Ventures International
 
  Life Sciences Fund II L.P.2
 
   
 
  Print name of entity
 
           

--------------------------------------------------------------------------------

           
(Printed Name)
  By:   /s/ Gary Carr
 
       

      Name:   Gary Carr

           

      Title:   Director and Vice President

           
 
           
 
  By:   /s/ Douglas Mello
 
       

      Name:   Douglas Mello

           

      Title:   Secretary

           
 
           
 
  of Schroder Venture Managers Inc. as General Partner
 
           
 
  Delaware
 
   
 
  Print jurisdiction of organization of entity
 
           
Address:
  Address:
 
  c/o 22 Church Street
 
   
 
  Hamilton HM 11
 
   
 
  Bermuda
 
   

 



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the undersigned has executed this Purchase Agreement
or caused its duly authorized officers to execute this Purchase Agreement as of
the date first above written.

             
IF AN INDIVIDUAL:
  IF A CORPORATION, PARTNERSHIP,
 
  TRUST, ESTATE OR OTHER ENTITY:
 
           

--------------------------------------------------------------------------------

           
(Signature)
  Schroder Ventures International
 
  Life Sciences Fund II L.P.3
 
   
 
  Print name of entity
 
           

--------------------------------------------------------------------------------

           
(Printed Name)
  By:   /s/ Gary Carr
 
       

      Name:   Gary Carr

           

      Title:   Director and Vice President

           
 
           
 
  By:   /s/ Douglas Mello
 
       

      Name:   Douglas Mello

           

      Title:   Secretary

           
 
           
 
  of Schroder Venture Managers Inc. as General Partner
 
           
 
  Delaware
 
   
 
  Print jurisdiction of organization of entity
 
           
Address:
  Address:
 
  c/o 22 Church Street
 
   
 
  Hamilton HM 11
 
   
 
  Bermuda
 
   

 



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the undersigned has executed this Purchase Agreement
or caused its duly authorized officers to execute this Purchase Agreement as of
the date first above written.

             
IF AN INDIVIDUAL:
  IF A CORPORATION, PARTNERSHIP,
 
  TRUST, ESTATE OR OTHER ENTITY:
 
           

--------------------------------------------------------------------------------

           
(Signature)
  Schroder Ventures International
 
  Life Sciences Fund II Strategic
 
  Partners L.P.
 
   
 
  Print name of entity
 
           

--------------------------------------------------------------------------------

           
(Printed Name)
  By:   /s/ Gary Carr
 
       

      Name:   Gary Carr

           

      Title:   Director and Vice President

           
 
           
 
  By:   /s/ Douglas Mello
 
       

      Name:   Douglas Mello

           

      Title:   Secretary

           
 
           
 
  of Schroder Venture Managers Inc. as General Partner
 
           
 
  Delaware
 
   
 
  Print jurisdiction of organization of entity
 
           
Address:
  Address:
 
  c/o 22 Church Street
 
   
 
  Hamilton HM 11
 
   
 
  Bermuda
 
   

 



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the undersigned has executed this Purchase Agreement
or caused its duly authorized officers to execute this Purchase Agreement as of
the date first above written.

             
IF AN INDIVIDUAL:
  IF A CORPORATION, PARTNERSHIP,
 
  TRUST, ESTATE OR OTHER ENTITY:
 
           

--------------------------------------------------------------------------------

           
(Signature)
  Schroder Ventures International
 
  Life Sciences Fund II Group
 
  Co-Investment Scheme
 
   
 
  Print name of entity
 
           

--------------------------------------------------------------------------------

           
(Printed Name)
  By:   /s/ Gary Carr
 
       

      Name:   Gary Carr

           

      Title:   Director and Vice President

           
 
           
 
  By:   /s/ Douglas Mello
 
       

      Name:   Douglas Mello

           

      Title:   Secretary

           
 
           
 
  of SITCO Nominees Ltd. — VC01903 as Nominee
 
           
 
  Bermuda
 
   
 
  Print jurisdiction of organization of entity
 
           
Address:
  Address:
 
  c/o 22 Church Street
 
   
 
  Hamilton HM 11
 
   
 
  Bermuda
 
   

 



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the undersigned has executed this Purchase Agreement
or caused its duly authorized officers to execute this Purchase Agreement as of
the date first above written.

             
IF AN INDIVIDUAL:
  IF A CORPORATION, PARTNERSHIP,
 
  TRUST, ESTATE OR OTHER ENTITY:

--------------------------------------------------------------------------------

           
(Signature)
  SV (Nominees) Limited as Nominee
 
  for Schroder Ventures Investments Limited
 
   
 
  Print name of entity
 
           

--------------------------------------------------------------------------------

           
(Printed Name)
  By:   /s/ Lawrence S. McNairn
 
       

      Name:   Lawrence S. McNairn

           

      Title:   Director

           
 
           
 
  Guernsey, Channel Islands
 
   
 
  Print jurisdiction of organization of entity
 
           
Address:
  Address:        
 
  P.O. Box 255 Trafalgar Court
 
   
 
  Les Banques, St. Peter Port
 
   
 
  Guernsey, Channel Islands 941 3QJ
 
   

 



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the undersigned has executed this Purchase Agreement
or caused its duly authorized officers to execute this Purchase Agreement as of
the date first above written.

             
IF AN INDIVIDUAL:
  IF A CORPORATION, PARTNERSHIP,
 
  TRUST, ESTATE OR OTHER ENTITY:
 
           

--------------------------------------------------------------------------------

           
(Signature)
  Abingworth Bioventures II A L.P.
 
  By:   Abingworth Management Ltd.
 
      its Manager
 
       
 
  Print name of entity

--------------------------------------------------------------------------------

           
(Printed Name)
  By:   /s/ James Abell
 
       
 
      Name: James Abell
 
       
 
      Title: Director
 
       
 
           
 
  England
 
   
 
  Print jurisdiction of organization of entity
 
           
Address:
  Address:
 
  38 Jermyn Street
 
   
 
  London
 
   
 
  SW1Y 6DN
 
   

 



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the undersigned has executed this Purchase Agreement
or caused its duly authorized officers to execute this Purchase Agreement as of
the date first above written.

             
IF AN INDIVIDUAL:
  IF A CORPORATION, PARTNERSHIP,
 
  TRUST, ESTATE OR OTHER ENTITY:
 
           

--------------------------------------------------------------------------------

           
(Signature)
  Abingworth Bioventures III A L.P.
 
  By:   Abingworth Management Ltd.
 
      its Manager
 
       
 
  Print name of entity

--------------------------------------------------------------------------------

           
(Printed Name)
  By:   /s/ James Abell
 
       
 
      Name: James Abell
 
       
 
      Title: Director
 
       
 
           
 
  England
 
   
 
  Print jurisdiction of organization of entity
 
           
Address:
  Address:
 
  38 Jermyn Street
 
   
 
  London
 
   
 
  SW1Y 6DN
 
   

 



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the undersigned has executed this Purchase Agreement
or caused its duly authorized officers to execute this Purchase Agreement as of
the date first above written.

             
IF AN INDIVIDUAL:
  IF A CORPORATION, PARTNERSHIP,
 
  TRUST, ESTATE OR OTHER ENTITY:
 
           

--------------------------------------------------------------------------------

           
(Signature)
  Abingworth Bioventures III B L.P.
 
  By:   Abingworth Management Ltd.
 
      its Manager
 
       
 
  Print name of entity

--------------------------------------------------------------------------------

           
(Printed Name)
  By:   /s/ James Abell
 
       
 
      Name: James Abell
 
       
 
      Title: Director
 
       
 
           
 
  England
 
   
 
  Print jurisdiction of organization of entity
 
           
Address:
  Address:
 
  38 Jermyn Street
 
   
 
  London
 
   
 
  SW1Y 6DN
 
   

 



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the undersigned has executed this Purchase Agreement
or caused its duly authorized officers to execute this Purchase Agreement as of
the date first above written.

             
IF AN INDIVIDUAL:
  IF A CORPORATION, PARTNERSHIP,
 
  TRUST, ESTATE OR OTHER ENTITY:
 
           

--------------------------------------------------------------------------------

           
(Signature)
  Abingworth Bioventures III C L.P.
 
  By:   Abingworth Management Ltd.
 
      its Manager
 
       
 
  Print name of entity

--------------------------------------------------------------------------------

           
(Printed Name)
  By:   /s/ James Abell
 
       
 
      Name: James Abell
 
       
 
      Title: Director
 
       
 
           
 
  England
 
   
 
  Print jurisdiction of organization of entity
 
           
Address:
  Address:
 
  38 Jermyn Street
 
   
 
  London
 
   
 
  SW1Y 6DN
 
   

 



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the undersigned has executed this Purchase Agreement
or caused its duly authorized officers to execute this Purchase Agreement as of
the date first above written.

             
IF AN INDIVIDUAL:
  IF A CORPORATION, PARTNERSHIP,
 
  TRUST, ESTATE OR OTHER ENTITY:
 
           

--------------------------------------------------------------------------------

           
(Signature)
  Abingworth Bioventures III Executives L.P.
 
  By:   Abingworth Management Ltd.
 
      its Manager
 
       
 
  Print name of entity

--------------------------------------------------------------------------------

           
(Printed Name)
  By:   /s/ James Abell
 
       
 
      Name: James Abell
 
       
 
      Title: Director
 
       
 
           
 
  England
 
   
 
  Print jurisdiction of organization of entity
 
           
Address:
  Address:
 
  38 Jermyn Street
 
   
 
  London
 
   
 
  SW1Y 6DN
 
   

 



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the undersigned has executed this Purchase Agreement
or caused its duly authorized officers to execute this Purchase Agreement as of
the date first above written.

             
IF AN INDIVIDUAL:
  IF A CORPORATION, PARTNERSHIP,
 
  TRUST, ESTATE OR OTHER ENTITY:
 
           

--------------------------------------------------------------------------------

           
(Signature)
  Amadeus II “A”
 
  By:   Amadeus Capital Partners Limited
 
      its Manager
 
       
 
  Print name of entity
 
           

--------------------------------------------------------------------------------

           
(Printed Name)
  By:   /s/ H. Hauser
 
       

      Name:   Hermann Hauser

           

      Title:    

           
 
           
 
           
 
   
 
  Print jurisdiction of organization of entity
 
           
Address:
  Address:        
 
  Mt. Pleasant House, 2 Mount Pleasant
 
   
 
  Huntingdon Road
 
   
 
  Cambridge CB3 0RN
 
   
 
  United Kingdom
 
   

 



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the undersigned has executed this Purchase Agreement
or caused its duly authorized officers to execute this Purchase Agreement as of
the date first above written.

             
IF AN INDIVIDUAL:
  IF A CORPORATION, PARTNERSHIP,
 
  TRUST, ESTATE OR OTHER ENTITY:
 
           

--------------------------------------------------------------------------------

           
(Signature)
  Amadeus II “B”
 
  By:   Amadeus Capital Partners Limited
 
      its Manager
 
       
 
  Print name of entity
 
           

--------------------------------------------------------------------------------

           
(Printed Name)
  By:   /s/ H. Hauser
 
       

      Name:   Hermann Hauser

           

      Title:    

           
 
           
 
           
 
   
 
  Print jurisdiction of organization of entity
 
           
Address:
  Address:        
 
  Mt. Pleasant House, 2 Mount Pleasant
 
   
 
  Huntingdon Road
 
   
 
  Cambridge CB3 0RN
 
   
 
  United Kingdom
 
   

 



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the undersigned has executed this Purchase Agreement
or caused its duly authorized officers to execute this Purchase Agreement as of
the date first above written.

             
IF AN INDIVIDUAL:
  IF A CORPORATION, PARTNERSHIP,
 
  TRUST, ESTATE OR OTHER ENTITY:
 
           

--------------------------------------------------------------------------------

           
(Signature)
  Amadeus II “C”
 
  By:   Amadeus Capital Partners Limited
 
      its Manager
 
       
 
  Print name of entity
 
           

--------------------------------------------------------------------------------

           
(Printed Name)
  By:   /s/ H. Hauser
 
       

      Name:   Hermann Hauser

           

      Title:    

           
 
           
 
           
 
   
 
  Print jurisdiction of organization of entity
 
           
Address:
  Address:        
 
  Mt. Pleasant House, 2 Mount Pleasant
 
   
 
  Huntingdon Road
 
   
 
  Cambridge CB3 0RN
 
   
 
  United Kingdom
 
   

 



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the undersigned has executed this Purchase Agreement
or caused its duly authorized officers to execute this Purchase Agreement as of
the date first above written.

             
IF AN INDIVIDUAL:
  IF A CORPORATION, PARTNERSHIP,
 
  TRUST, ESTATE OR OTHER ENTITY:
 
           

--------------------------------------------------------------------------------

           
(Signature)
  Amadeus II “D” GMBH & CO KG
 
  By:   Amadeus Capital Partners Limited
 
      its Manager
 
       
 
  Print name of entity
 
           

--------------------------------------------------------------------------------

           
(Printed Name)
  By:   /s/ H. Hauser
 
       

      Name:   Hermann Hauser

           

      Title:    

           
 
           
 
           
 
   
 
  Print jurisdiction of organization of entity
 
           
Address:
  Address:        
 
  VCM Venture Capital Management and
 
   
 
  Beteiligungsgesellschaft mbH
 
   
 
  Max-Joseph Strasse 7, Munich, Germany
 
   

 



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the undersigned has executed this Purchase Agreement
or caused its duly authorized officers to execute this Purchase Agreement as of
the date first above written.

             
IF AN INDIVIDUAL:
  IF A CORPORATION, PARTNERSHIP,
 
  TRUST, ESTATE OR OTHER ENTITY:
 
           

--------------------------------------------------------------------------------

           
(Signature)
  Amadeus II Affiliates Fund L.P.
 
  By:   Amadeus Capital Partners Limited
 
      its Manager
 
       
 
  Print name of entity
 
           

--------------------------------------------------------------------------------

           
(Printed Name)
  By:   /s/ H. Hauser
 
       

      Name:   Hermann Hauser

           

      Title:    

           
 
           
 
  Delaware
 
   
 
  Print jurisdiction of organization of entity
 
           
Address:
  Address:        
 
  The Corporation Trust Company
 
   
 
  1209 Orange Street, Wilmington,
 
   
 
  New Castle County, Delaware, USA 19801
 
   

 



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the undersigned has executed this Purchase Agreement
or caused its duly authorized officers to execute this Purchase Agreement as of
the date first above written.

             
IF AN INDIVIDUAL:
  IF A CORPORATION, PARTNERSHIP,
 
  TRUST, ESTATE OR OTHER ENTITY:
 
           

--------------------------------------------------------------------------------

           
(Signature)
  International Biotechnology Trust plc
 
   
 
  Print name of entity
 
           
(Printed Name)
  By:   /s/ Nick Coleman
 
       

      Name:   Nick Coleman

           

      Title:   Signatory

           
 
           
 
  United Kingdom
 
   
 
  Print jurisdiction of organization of entity
 
           
Address:
  Address:
 
  c/o Charmaine Obeyschera
 
   
 
  31 Gresham Street
 
   
 
  London EC2V 7QA
 
   
 
  United Kingdom
 
   

 



--------------------------------------------------------------------------------



 



Exhibit A

FORM OF WARRANT

[The Form of Warrant is filed separately as Exhibit 10.59 of the Company’s
Current Report on Form 8-K, filed on April 22, 2005.]

 



--------------------------------------------------------------------------------



 



Exhibit A-1

Form of SF Capital Warrant

[The Form of SF Capital Warrant is filed separately as Exhibit 10.60 of the
Company’s Current Report on Form 8-K, filed on April 22, 2005.]

 



--------------------------------------------------------------------------------



 



Exhibit B

INSTRUCTION SHEET FOR PURCHASER
(to be read in conjunction with the entire
Securities Purchase Agreement)



A.   Complete the following items in the Securities Purchase Agreement:



  1.   Provide the information regarding the Purchaser requested on the
signature page. The Agreement must be executed by an individual authorized to
bind the Purchaser.     2.   Exhibit B-1 – Stock Certificate Questionnaire:    
    Provide the information requested by the Stock Certificate Questionnaire.  
  3.   Exhibit B-2 – Registration Statement Questionnaire:         Provide the
information requested by the Registration Statement Questionnaire.     4.  
Exhibit B-3 – Purchaser Certificate:         Provide the information requested
by the Certificate for Individual Purchasers or the Certificate for Corporate,
Partnership, Trust, Foundation and Joint Purchasers, as applicable.     5.  
Return the signed Securities Purchase Agreement to:

John L. Brottem, Esq.
Cooley Godward llp
Five Palo Alto Square
3000 El Camino Real
Palo Alto, California 94306-2155
Fax: 650-745-3924



B.   Instructions regarding the transfer of funds for the purchase of Securities
will be telecopied to the Purchaser at a later date.



C.   Upon the resale of the Registrable Shares by the Purchaser after the
Registration Statement covering the Registrable Shares is effective, as
described in the Securities Purchase Agreement, the Purchaser:



  (i)   must deliver a current prospectus to the buyer (prospectuses may be
obtained from the Company at the Purchaser’s request); and



  (ii)   must send a letter in the form of Exhibit E to the Securities Purchase
Agreement to the Company so that the Registrable Shares may be properly
transferred.

 



--------------------------------------------------------------------------------



 



Exhibit B-1

SOLEXA, INC.
STOCK CERTIFICATE QUESTIONNAIRE

Pursuant to Section 4.3 of the Agreement, please provide us with the following
information:

         
1.
  The exact name that the Securities are to be registered in (this is the name
that will appear on the stock certificate(s)). You may use a nominee name if
appropriate:    

       
 
       
2.
  The relationship between the Purchaser of the Securities and the Registered
Holder listed in response to item 1 above:      
3.
  The mailing address of the Registered Holder listed in response to item 1
above:    

       

       

       

       

       

       

       

       

       
 
       

       
 
       
4.
  The Tax Identification Number of the Registered Holder listed in response to
item 1 above:    

       

B-1



--------------------------------------------------------------------------------



 



Exhibit B-2

SOLEXA, INC.

REGISTRATION STATEMENT QUESTIONNAIRE

     In connection with the preparation of the Registration Statement, please
provide us with the following information regarding the Purchaser.



A.   General Information

     1. Please state your organization’s name exactly as it should appear in the
Registration Statement:                                   
                                   

     2. Have you or your organization had any position, office or other material
relationship within the past three years with the Company or its affiliates
other than as disclosed in the Prospectus included in the Registration
Statement?

¨ Yes       ¨ No

     If yes, please indicate the nature of any such relationships below:



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



B.   Securities Holdings

     Please fill in all blanks in the following questions related to your
beneficial ownership of the Company’s capital stock. Generally, the term
“beneficial ownership” refers to any direct or indirect interest in the
securities which entitles you to any of the rights or benefits of ownership,
even though you may not be the holder of record of the securities. For example,
securities held in “street name” over which you exercise voting or investment
power would be considered beneficially owned by you. Other examples of indirect
ownership include ownership by a partnership in which you are a partner or by an
estate or trust of which you or any member of your immediate family is a
beneficiary. Ownership of securities held in the names of your spouse, minor
children or other relatives who live in the same household may be attributed to
you.



     Please note: If you have any reason to believe that any interest in
securities of the Company which you may have, however remote, is a beneficial
interest, please describe such interest. For purposes of responding to this
questionnaire, it is preferable to err on the side of inclusion rather than
exclusion. Where the SEC’s interpretation of beneficial ownership would require
disclosure of your interest or possible interest in certain securities of the
Company, and you believe that you do not actually possess the attributes of
beneficial ownership, an appropriate response is to disclose the interest and at
the same time disclaim beneficial ownership of the securities.

B-2.1



--------------------------------------------------------------------------------



 



     1. As of [___], 2005, I owned outright (including shares registered in my
name individually or jointly with others, shares held in the name of a bank,
broker, nominee, depository or in “street name” for my account), the following
number of shares of the Company’s capital stock: ___.

     2. In addition to the number of shares I own outright as indicated by my
answer to question B(1), as of [___], 2005, I had or shared voting power or
investment power, directly or indirectly, through a contract, arrangement,
understanding, relationship or otherwise, over the following number of shares of
the Company’s capital stock: ____________.

     If the answer to this question B(2) was not “zero,” please complete the
following: with whom shared; and the nature of the relationship and any
underlying voting trust agreement, investment arrangement or the like:

Shared Voting Power:



                      Number of Shares     With Whom Shared       Nature of
Relationship  
 
                   
 
                   
 
                   
 
                   
 
                   

Shared Investment Power:



                      Number of Shares     With Whom Shared       Nature of
Relationship  
 
                   
 
                   
 
                   
 
                   
 
                   

     3. As of [___], 2005, I will have the right to acquire ___shares of the
Company’s capital stock pursuant to outstanding stock options issued under the
Company’s stock option plans and ___shares pursuant to the exercise of
outstanding warrants (none, indicated by “0” above).



        Options and Warrants Class     Number of Shares
 
     
 
     
 
     
 
     

B-2.2



--------------------------------------------------------------------------------



 



     (4) Please identify the natural person or persons who have voting and/or
investment control over the Company’s securities that you own, and state whether
such person(s) disclaims beneficial ownership of the securities. For example, if
you are a general partnership, please identify the general partners in the
partnership.

     
 
     
 
     
 
     
 
     
 
     
 
     

B-2.3



--------------------------------------------------------------------------------



 



C. NASD Questions

     1. Are you (i) a “member”1 of the National Association of Securities
Dealers, Inc. (the “NASD”), (ii) an “affiliate”2 of a member of the NASD,
(iii) a “person associated with a member” or an “associated person of a member”3
of the NASD or (iv) an immediate family member4 of any of the foregoing persons?
If yes, please identify the member and describe such relationship (whether
direct or indirect), and please respond to Question Number 2 below; if no,
please proceed directly to Question Number 3.

Yes _____                     No _____

Description:



--------------------------------------------------------------------------------

1 NASD defines a “member” as any broker or dealer admitted to membership in the
NASD, or any officer or partner or branch manager of such a member, or any
person occupying a similar status or performing a similar function for such a
member.

2The term “affiliate” means a person that directly, or indirectly through one or
more intermediaries, controls, or is controlled by, or is in common control
with, the person specified. Persons who have acted or are acting on behalf of or
for the benefit of a person include, but are not necessarily limited to,
directors, officers, employees, agents, consultants and sales representatives.
The following should apply for purposes of the foregoing:

     (i) a person should be presumed to control a Member if the person
beneficially owns 10 percent or more the outstanding voting securities of a
Member which is a corporation, or beneficially owns a partnership interest in
10 percent or more of the distributable profits or losses of a Member which is a
partnership;

     (ii) a Member should be presumed to control a person if the Member and
Persons Associated With a Member beneficially own 10 percent or more of the
outstanding voting securities of a person which is a corporation, or
beneficially own a partnership interest in 10 percent or more of the
distributable profits or losses of a person which is a partnership;

     (iii) a person should be presumed to be under common control with a Member
if:

     (1) the same person controls both the Member and another person by
beneficially owning 10 percent or more of the outstanding voting securities of a
Member or person which is a corporation, or by beneficially owning a partnership
interest in 10 percent or more of the distributable profits or losses of a
Member or person which is a partnership; or

     (2) a person having the power to direct or cause the direction of the
management or policies of the Member or such person also has the power to direct
or cause the direction of the management or policies of the other entity in
question.

3 The NASD defines a “person associated with a member” or an “associated person
of a member” as being every sole proprietor, partner, equity owner, officer,
director or branch manager of any member, or any natural person occupying a
similar status or performing similar functions, or any natural person engaged in
the investment banking or securities business who directly or indirectly
controls or is controlled by such member (for example, any employee), whether or
not any such person is registered or exempt from registration with the NASD.

4 Immediate family includes parents, mother-in-law, father-in-law, husband or
wife, brother or sister, brother-in-law or sister-in-law, son-in-law or
daughter-in-law, and children, or any other person who is supported, directly or
indirectly, to a material extent, by a person associated with a member of the
NASD or any other broker/dealer.

B-2.4



--------------------------------------------------------------------------------



 



     2. If you answered “yes” to Question Number 1, please furnish any
information as to whether any such member intends to participate in any capacity
in the private placement, including the details of such participation:

Description:

     3. Are you or have you been an “underwriter or related person”5 or a person
associated with an underwriter or related person, including, without limitation,
with respect to the proposed public offering? If yes, please identify the
underwriter or related person and describe such relationship (whether direct or
indirect).

Yes _____                     No _____

Description:

     4. If known, please describe in detail any underwriting compensations,
arrangements or dealings entered into during the previous twelve months, or
proposed to be consummated in the next twelve months, between (i) any
underwriter or related person, member of the NASD, affiliate of a member of the
NASD, person associated with a member or associated person of a member of the
NASD or any immediate family member thereof, on the one hand, and (ii) the
Company, or any director, officer or stockholder thereof, on the other hand,
which provides for the receipt of any item of value and/or the transfer of any
warrants, options or other securities from the Company to any such person (other
than the information relating to the arrangements with any investment firm or
underwriting organization which may participate in the proposed public
offering).

Description:

     5. Have you purchased the securities in the ordinary course of business ?

Yes _____                     No _____



--------------------------------------------------------------------------------

5 The term “underwriter or related person” includes underwriters, underwriters’
counsel, financial consultants and advisors, finders, members of the selling or
distribution group, and any and all other persons associated with or related to
any of such persons, including members of the immediate family of such persons.

B-2.5



--------------------------------------------------------------------------------



 



     The answers to the foregoing questions are correctly stated to the best of
my information and belief. I shall advise John L. Brottem at (650) 843-5358, the
Company’s outside counsel, promptly of any changes in the foregoing information
prior to the effectiveness of the registration statement.

                            (Print name of Selling Security Holder)    
 
                          (Signature)    
 
           

  By:        

                (Name and title of signatory, if stockholder is an entity)    
 
                          (Date)    

B-2.6



--------------------------------------------------------------------------------



 



Exhibit B-3

SOLEXA, INC.
CERTIFICATE FOR INDIVIDUAL PURCHASERS

     If the investor is an individual Purchaser (or married couple) the
Purchaser must complete, date and sign this Certificate.

Certificate

     I certify that the representations and responses below are true and
accurate:

     In order for the Company to offer and sell the Securities in conformance
with state and federal securities laws, the following information must be
obtained regarding your investor status. Please initial each category applicable
to you as an investor in the Company.

     ___(1) A natural person whose net worth1, either individually or jointly
with such person’s spouse exceeds $1,000,000;

     ___(2) A natural person who had an income2 in excess of $200,000, or joint
income with the person’s spouse in excess of $300,000, in 2003 and 2004, and
reasonably expects to have individual income reaching the same level in 2005;

     ___(3) An executive officer or director of the Company.

             
Date:
           

           

          Name(s) of Purchaser
 
           

           

          Signature
 
           

           

          Signature



--------------------------------------------------------------------------------

1 For purposes of this Certificate, “net worth” means the excess of total assets
at fair market value over total liabilities, except that the principal residence
owned by a natural person shall be valued either (a) at cost, including the cost
of improvements, net of current encumbrances upon the property, or (b) at the
appraised value of the residence as determined upon a written appraisal used by
an institutional lender making a loan to the individual secured by the property,
including the cost of subsequent improvements, net of current encumbrances upon
the property. As used in the preceding sentence, “institutional lender” means a
bank, savings and loan company, industrial loan company, credit union or
personal property broker or a company whose principal business is as a lender of
loans secured by real property and which has such loans receivable in the amount
of $2,000,000 or more.

2 For purposes of this Certificate, “income” means adjusted gross income, as
reported for federal income tax purposes, increased by the following amounts:
(a) the amount of any tax exempt interest income received, (b) the amount of
losses claimed as a limited partner in a limited partnership, (c) any deduction
claimed for depletion, (d) amounts contributed to an IRA or Keogh retirement
plan, (e) alimony paid, and (f) any amounts by which income from long-term
capital gains has been reduced in arriving at adjusted gross income pursuant to
the provisions of Section 1202 of the Internal Revenue Code.

B-3



--------------------------------------------------------------------------------



 



Exhibit B-4

SOLEXA, INC.
CERTIFICATE FOR CORPORATE, PARTNERSHIP,
TRUST, FOUNDATION, AND JOINT PURCHASERS

     If the investor is a corporation, partnership, trust, pension plan,
foundation, joint purchaser (other than a married couple) or other entity, an
authorized officer, partner, or trustee must complete, date and sign this
Certificate.

Certificate

     The undersigned certifies that the representations and responses below are
true and accurate:

     (a) The investor has been duly formed and is validly existing and has full
power and authority to invest in the Company. The person signing on behalf of
the undersigned has the authority to execute and deliver the Securities Purchase
Agreement on behalf of the Purchaser and to take other actions with respect
thereto.

     (b) Indicate the form of entity of the undersigned:

         

  ¨   Limited Partnership
 
       

  ¨   General Partnership
 
       

  ¨   Corporation
 
       

  ¨   Revocable Trust (identify each grantor and indicate under what
circumstances the trust is revocable by the grantor:
 
       

       
 
       

       
 
       

       
 
       

       

      (Continue on a separate piece of paper, if necessary.)
 
       

  ¨   Other Type of Trust (indicate type of trust and, for trusts other than
pension trusts, name the grantors and beneficiaries:
 
       

       
 
       

       
 
       

       
 
       

       

      (Continue on a separate piece of paper, if necessary.)
 
       

  ¨   Other form of organization (indicate form of organization
(                                        ).

B-4.2



--------------------------------------------------------------------------------



 



     (c) Indicate the approximate date the undersigned entity was formed:
                                        .

     (d) In order for the Company to offer and sell the Securities in
conformance with state and federal securities laws, the following information
must be obtained regarding your investor status. Please initial each category
applicable to you as an investor in the Company.

     ___ (1) A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act whether acting in its individual or
fiduciary capacity;

     ___ (2) A broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934;

     ___ (3) An insurance company as defined in Section 2(13) of the Securities
Act;

     ___ (4) An investment company registered under the Investment Company Act
of 1940 or a business development company as defined in Section 2(a)(48) of that
Act;

     ___ (5) A Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958;

     ___ (6) A plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000;

     ___ (7) An employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974, if the investment decision is made by a
plan fiduciary, as defined in Section 3(21) of such act, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;

     ___ (8) A private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940;

     ___ (9) An organization described in Section 501(c)(3) of the Internal
Revenue Code, a corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of $5,000,000;

     ___ (10) A trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the Securities, whose purchase is directed by
a sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Company;

B-4.2



--------------------------------------------------------------------------------



 



     ___   (11) An entity in which all of the equity owners qualify under any of
the above subparagraphs. If the undersigned belongs to this investor category
only, list the equity owners of the undersigned, and the investor category which
each such equity owner satisfies:

     

   
 
   

   
 
   

   
 
   

   

  (Continue on a separate piece of paper, if necessary.)

         
Dated:
       

       
 
              Name of investor    
 
       
 
              Signature and title of authorized
officer, partner or trustee    

B-4.2



--------------------------------------------------------------------------------



 



Exhibit C

OPINION OF COMPANY COUNSEL

April [__], 2005

To the Purchasers listed on Exhibit A hereto

Re: Solexa, Inc. Private Placement
Dear Ladies and Gentlemen:

     We have acted as counsel for Solexa, Inc., a Delaware corporation (the
“Company”), in connection with the issuance and sale of [                    ]
shares of the Company’s common stock, par value $0.01 per share (“Common Stock”)
(the “Shares”) and warrants (the “Warrants”) to purchase an aggregate of up to
[___] shares of Common Stock (the “Warrant Shares” and collectively with the
Shares and Warrants, the “Securities”), to the Purchasers at the First Closing
under that certain Securities Purchase Agreement dated as of April [___], 2005
(the “Purchase Agreement”). We are rendering this opinion pursuant to Section
[5.4] of the Purchase Agreement. Except as otherwise defined herein, capitalized
terms used but not defined herein have the respective meanings given to them in
the Purchase Agreement.

     In connection with this opinion, we have examined and relied upon the
representations and warranties as to factual matters contained in and made
pursuant to the Purchase Agreement by the various parties and originals or
copies certified to our satisfaction, of such records, documents, certificates,
opinions, memoranda and other instruments as in our judgment are necessary or
appropriate to enable us to render the opinion expressed below.

     As to certain factual matters, we have relied upon certificates of officers
of the Company and have not sought to independently verify such matters. Where
we render an opinion “to our knowledge” or concerning an item “known to us” or
our opinion otherwise refers to our knowledge, it is based solely upon (i) an
inquiry of attorneys within this firm who have represented the Company in this
transaction, (ii) receipt of a certificate executed by an officer of the Company
covering such matters, and (iii) such other investigation, if any, that we
specifically set forth herein.

     In rendering this opinion, we have assumed: the authenticity of all
documents submitted to us as originals; the conformity to originals of all
documents submitted to us as copies; the accuracy, completeness and authenticity
of certificates of public officials; the due authorization, execution and
delivery of all documents (except the due authorization, execution and delivery
by the Company of the Purchase Agreement and the Warrants (together, the
“Financing Agreements”)), where authorization, execution and delivery are
prerequisites to the effectiveness of such documents; and the genuineness and
authenticity of all signatures on original documents (except the signatures on
behalf of the Company on the Financing Agreements). We have also assumed: that
all individuals executing and delivering documents had the legal capacity to so
execute and deliver; that the Financing Agreements are obligations binding upon
the parties thereto other than the Company; that the parties to the Financing
Agreements other than the Company have filed any required California franchise
or income tax returns and have paid any required California franchise or income
taxes; and that there are no extrinsic agreements or

C-1



--------------------------------------------------------------------------------



 



understandings among the parties to the Financing Agreements that would modify
or interpret the terms of the Financing Agreements or the respective rights or
obligations of the parties thereunder.

     Our opinion is expressed only with respect to the federal laws of the
United States of America and the laws of the State of California and the General
Corporation Law of the State of Delaware. We express no opinion as to whether
the laws of any particular jurisdiction apply, and no opinion to the extent that
the laws of any jurisdiction other than those identified above are applicable to
the subject matter hereof.

     We are not rendering any opinion as to any statute, rule, regulation,
ordinance, decree or decisional law relating to antitrust, banking, land use,
environmental, pension, employee benefit, tax, fraudulent conveyance, usury,
laws governing the legality of investments for regulated entities, regulations
T, U or X of the Board of Governors of the Federal Reserve System or local law.
Furthermore, we express no opinion with respect to compliance with antifraud
laws, rules or regulations relating to securities or the offer and sale thereof;
compliance with fiduciary duties by the Company’s Board of Directors or
stockholders; compliance with safe harbors for disinterested Board of Director
or stockholder approvals; compliance with state securities or blue sky laws
except as specifically set forth below; compliance with the Investment Company
Act of 1940; compliance with laws that place limitations on corporate
distributions; the enforceability of provisions in the Financing Agreements
concerning the voting of the Company’s capital stock (other than solely
administrative obligations of the Company).

     With regard to our opinion in paragraphs 1 and 3 below with respect to the
good standing of the Company, we have relied solely upon certificates of the
Secretaries of State of the indicated jurisdictions as of a recent date.

     With regard to our opinion in paragraph 3 below with respect to the
Company’s qualifications to do business as a foreign corporation, we have based
our opinion solely upon a certificate of an officer of the Company as to the
states in which the Company maintains an office, has employees or owns or leases
property, and an examination of the status of the Company in such states.

     With regard to our opinion in paragraph 6 below, we have examined and
relied upon a certificate executed by an officer of the Company, to the effect
that the consideration for all outstanding shares of capital stock of the
Company was received by the Company in accordance with the provisions of the
applicable Board of Directors resolutions and any plan or agreement relating to
the issuance of such shares, and we have undertaken no independent verification
with respect thereto.

     With regard to our opinion in paragraph 6 below with respect to securities
of the Company to be issued after the date hereof, we express no opinion to the
extent that, notwithstanding its current reservation of shares of Common Stock,
future issuance of securities of the Company or anti-dilution adjustments to
outstanding securities of the Company cause the Warrants to be convertible for
more shares of Common Stock than the number that then remain authorized but
unissued.

C-1.4



--------------------------------------------------------------------------------



 



     With regard to our opinion in paragraph 8 below with respect to pending or
overtly threatened litigation, we have made an inquiry of the attorneys within
this firm who have represented the Company in this transaction, examined and
relied upon a certificate executed by an officer of the Company covering such
matters, and checked the records of this firm to ascertain that we are not
acting as counsel of record for the Company in any such matter. We have made no
further investigation.

     With regard to our opinion in paragraph 10 with respect to exemption from
registration, no opinion is expressed with respect to the integration of the
offer and sale of the Shares with any offers or sales of securities occurring
prior to or subsequent to the date hereof.

     On the basis of the foregoing, in reliance thereon and with the foregoing
qualifications, we are of the opinion that:



1.   The Company has been duly incorporated and is a validly existing
corporation in good standing under the laws of the State of Delaware.   2.   The
Company has the requisite corporate power to own its property and assets and to
conduct its business as it is currently being conducted.   3.   The Company is
duly qualified to do business as a foreign corporation and is in good standing
under the laws of California.   4.   The Company has the corporate power to
execute, deliver and perform its obligations under the Financing Agreements.  
5.   Each of the Financing Agreements has been duly and validly authorized,
executed and delivered by the Company and each such agreement constitutes a
valid and binding agreement of the Company enforceable against the Company in
accordance with its respective terms, except as rights to indemnity and
contribution under section [7.3] of the Purchase Agreement may be limited by
applicable laws and except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, arrangement, moratorium or other similar
laws affecting creditors’ rights, and subject to general equity principles and
to limitations on availability of equitable relief, including specific
performance.   6.   The Company’s authorized capital stock consists of sixty
million (60,000,000) shares of Common Stock, of which (excluding the Shares to
be issued at First Closing) seventeen million six hundred six thousand four
hundred seventy-one (17,606,471) shares are issued and outstanding, and (b) two
million (2,000,000) shares of Preferred Stock, par value $0.01 per share, of
which none are issued and outstanding. The outstanding shares of Common Stock
have been duly authorized and validly issued and are fully paid and
nonassessable. The Shares and Warrant Shares have been duly authorized and the
Warrant Shares have been reserved for issuance upon exercise of the Warrants.
The Shares and Warrants, when issued, sold and delivered against payment
therefor in accordance with the terms of the Purchase Agreement and the Warrant
Shares, if issued on the date hereof upon exercise of the Warrants and payment
therefor in accordance with the terms of the Warrants, will be validly issued,
outstanding, fully paid and

C-1.4



--------------------------------------------------------------------------------



 



nonassessable. To our knowledge, except as provided in the SEC Documents, the
Financing Agreements or the Disclosure Schedule, there are no options, warrants,
conversion privileges, preemptive rights or other rights presently outstanding
to purchase any of the authorized but unissued capital stock of the Company.



7.   The execution and delivery of the Financing Agreements by the Company and
the issuance of the Shares and Warrants pursuant thereto do not violate any
provision of the Company’s Amended and Restated Certificate of Incorporation, as
amended, or Bylaws, as amended, and do not violate (a) any governmental statute,
rule or regulation which in our experience is typically applicable to
transactions of the nature contemplated by the Financing Agreements or (b) any
order, writ, judgment, injunction, decree, determination or award which has been
entered against the Company and of which we are aware, in each case to the
extent the violation of which would materially and adversely affect the Company
and its subsidiaries, taken as a whole.   8.   To our knowledge, there is no
action, proceeding or investigation pending or overtly threatened against the
Company before any court or administrative agency that questions the validity of
the Purchase Agreement or that could reasonably be expected to result, either
individually or in the aggregate, in a material adverse effect on the Company
and its subsidiaries, taken as a whole that has not been disclosed in writing to
the Investors.   9.   All consents, approvals, authorizations, or orders of, and
filings, registrations, and qualifications with any U.S. Federal or California
regulatory authority or governmental body required for the issuance of the
Shares and Warrants, have been made or obtained, except (a) for the filing of a
Form D pursuant to Securities and Exchange Commission Regulation D and (b) for
the filing of the notice to be filed under California Corporations Code Section
25102.1(d).   10.   The offer and sale of the Shares and Warrants are exempt
from the registration requirements of the Securities Act of 1933, as amended,
subject to the timely filing of a Form D pursuant to Securities and Exchange
Commission Regulation D.

     This opinion is intended solely for your benefit and is not to be made
available to or be relied upon by any other person, firm, or entity without our
prior written consent.

Very truly yours,

Cooley Godward llp

         
By:
       

       

            James C. Kitch    

C-1.4



--------------------------------------------------------------------------------



 



Exhibit D

SOLEXA, INC.

IMPORTANT — DO NOT REMOVE THIS INSTRUCTION SHEET FROM THE ATTACHED SHARE
CERTIFICATE UNLESS AND UNTIL THE SHARES ARE SOLD AS FOLLOWS:

(1) THE SHARES ARE RESOLD PURSUANT TO THE REGISTRATION STATEMENT ON FORM S-3
(NO. [                                        ]), AND, IN CONNECTION WITH SUCH
RESALE, THE HOLDER HAS DELIVERED TO THE PURCHASER OF THE SHARES A CURRENT
PROSPECTUS AND HAS PROVIDED TO THE COMPANY OR TO THE TRANSFER AGENT FOR THE
COMPANY’S STOCK A PURCHASER’S CERTIFICATE OF SUBSEQUENT SALE; OR

(2) THE SHARES ARE RESOLD IN A TRANSACTION EXEMPT FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED, PROVIDED THAT, PRIOR TO
SUCH RESALE, THE HOLDER HAS NOTIFIED THE COMPANY OF SUCH DISPOSITION AND
PROVIDED THE COMPANY WITH WRITTEN ASSURANCES, IN FORM AND SUBSTANCE SATISFACTORY
TO THE COMPANY OF COMPLIANCE WITH THE REQUIREMENTS OF SUCH EXEMPTION.

DO NOT REMOVE THIS INSTRUCTION SHEET FROM
THE ATTACHED SHARE CERTIFICATE
EXCEPT IN ACCORDANCE WITH
THE INSTRUCTIONS SET FORTH ABOVE.

D-1



--------------------------------------------------------------------------------



 



Exhibit E

PURCHASER’S CERTIFICATE OF SUBSEQUENT SALE

To: Cooley Godward llp

Attention: John Ketchum, Esq.

The undersigned, the selling securityholder or an officer of, or other duly
authorized person,hereby certifies that

                                                                                                    
represents that it has sold
            [fill in name of selling securityholder]

shares of the Common Stock of Solexa, Inc. and that such shares were sold on

                                         either (i) in accordance with the
registration statement on Form S-3 with
            [date]
file number [                                        ], in which case the
selling securityholder certifies that the requirement of delivering a current
prospectus has been complied with or will be complied with in connection with
such sale, or (ii) in accordance with Rule 144 under the Securities Act of 1933
(“Rule 144”), in which case the selling securityholder certifies that it has
complied with the requirements of Rule 144.

Print or type:

     
Number of shares sold (if sold on multiple dates, please provide a breakdown by
date):
   

   
 
   
Name of selling securityholder:
   

   
 
   
Name of individual representing selling securityholder (if an institution):
   

   
 
   
Title of individual representing selling securityholder (if an institution):
   

   

Signature by:

     
Selling securityholder or individual representative:
   

   

E-1



--------------------------------------------------------------------------------



 



Exhibit F

Form of Amended and Restated Company Support Agreement

[The Form of Amended and Restated Company Support Agreement is filed separately
as Exhibit 99.1 of the Company’s Current Report on Form 8-K, filed on April 22,
2005.]

E-2